UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-34830 D. MEDICAL INDUSTRIES LTD. (Exact name of Registrant as specified in its charter) D. Medical Industries Ltd. Israel (Translation of Registrant’s name into English) (Jurisdiction of incorporation or organization) 3 HaSadna St., Tirat-Carmel 39026, Israel (Address of principal executive offices) Amir Loberman, +972-73-2507100, +972-4-8500297, info@springnow.com 3 HaSadna St., Tirat-Carmel 39026, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of the Registrant’s Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, nominal par value NIS 0.32 per share The NASDAQ Capital Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 8,167,306 ordinary shares, NIS 0.32 nominal par value per share, as of December 31, 2011. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financing Reporting Standards as issued by the International Accounting Standards Board x Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x TABLE OF CONTENTS Page Introduction ii PART I 1 Item 1. Identity of Directors, Senior Management and Advisors 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 1 Item 4. Information on the Company 29 Item 4A. Unresolved Staff Comments 51 Item 5. Operating and Financial Review and Prospects 51 Item 6. Directors, Senior Management and Employees 61 Item 7. Major Shareholder and Related Party Transactions 74 Item 8. Financial Information 82 Item 9. The Offer and Listing 83 Item 10. Additional Information 85 Item 11. Quantitative and Qualitative Disclosures About Market Risk Item 12. Description of Securities Other than Equity Securities PART II Item 13. Defaults, Dividend Arrearages and Delinquencies Item 14. Material Modification to the Rights of Security Holders and Use of Proceeds Item 15. Controls and Procedures Item 16A. Audit Committee Financial Expert Item 16B. Code of Ethics Item 16C. Principal Accountant Fees and Services Item 16D. Exemptions from the Listing Standards for Audit Committees Item 16E. Purchases of Equity Securities by the Issuer and Affiliates Purchasers Item 16F. Changes in Registrant’s Certifying Accountant Item 16G. Corporate Governance PART III Item 17. Financial Statements Item 18. Financial Statements Item 19. Exhibits Financial Statements Signatures i Introduction In this Annual Report, the “Company”, “D. Medical”, “we” or “our” refers to D. Medical Industries Ltd. and its subsidiaries Spring Health Solutions Ltd.(“Spring Health Solutions”), G-Sense Ltd. (“G-Sense”), Spring-Set Health Solutions Ltd. (“Spring-Set Health Solutions”), and Spring Health Solutions Inc. ("Spring Inc"). Our Functional Currency Unless otherwise indicated, all amounts herein are expressed in New Israeli Shekels. The term “NIS” refers to new Israeli Shekels, and the terms “dollar,” “US$” or “$” refer to U.S. dollars. Unless otherwise indicated, U.S. dollar translations of NIS amounts presented in this annual report on Form 20-F are translated using the rate of NIS 3.8210 to US$1.00, the representative rate of exchange as of December 31, 2011, as published by the Bank of Israel. Reverse Stock Split Unless otherwise indicated, we have adjusted all of the numbers and prices relating to our ordinary shares in this annual report on Form 20-F to reflect a 32-for-one reverse stock split of our ordinary shares that we effected on April 28, 2010. See “Item 4.A. History and Development of the Company—Reverse Stock Split.” Strategic Reorganization On March 22, 2012, we initiated a strategic reorganization designed to focus our business on maximizing and realizing the value of our technology and intellectual property by licensing and/or selling such technology (or part of it) to third parties, while continuing to pursue new OEM and high volume sales opportunities (the "2012 Reorganization"). The reorganization, which is designed to significantly reduce our ongoing operating expenses, included a staff reduction and a voluntary reduction in the compensation of, among others, the chairman of the board, the chief executive officer, chief financial officer and the chief operating officer.Following the 2012 Reorganization, we dismissed most of our employees. We currently employ our management and customer support personnel in order to continue supporting our existing customer base, manage the Company, maintain the value of its technology and intellectual property assets and seek business opportunities. While our research and development, regulatory and some of our commercialization efforts are currently on hold, we continue to support our existing customer base and continue to accommodate orders for our Spring Universal Infusion Sets. ii Cautionary Statement Regarding Forward-Looking Statements Certain information contained herein, which does not relate to historical financial information, may be deemed to constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The words or phrases “will likely result”, “are expected to”, “will continue”, “is anticipated”, “estimate”, “project”, “believe”, “plan”, or similar expressions identify “forward looking statements”. Such statements, including without limitation, statements relating to the expected growth and development of the diabetes and drug delivery market; our ability to successfully commercialize our products; the cost-effectiveness of our spring-based design; our reliance on commercializing a limited number of products; our current dependence on a limited number of distributors and expectations as to any increase in the amount and proportion of our revenues; our ability to scale our operations to meet anticipated demand for our products; our expectations as to regulatory requirements and approvals for our current and future products; our expectations as to the market opportunities for our products, as well as our ability to take advantage of those opportunities; clinical data we expect to accumulate in order to support the efficacy our products; our ability to protect our intellectual property and avoid infringing others’ intellectual property; our estimates of future performance, market acceptance of our products, sales, gross margin, expenses (including stock-based compensation expenses) and material costs; our ability to utilize current reimbursement and insurance coverage patterns; our ability to meet anticipated cash needs based on our current business plan; our ability to achieve research and development milestones and targets and to complete the development of our next generation products; and our expected treatment under Israeli and U.S. federal tax legislation and the impact that Israeli tax and corporate legislation may have on our operations. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. All forward-looking statements are subject to certain risks, uncertainties and assumptions that could cause actual results to differ materially from those described in the forward-looking statements. Such risks and uncertainties include, but are not limited to, the impact of general economic conditions, competitive products, product demand, product performance, the performance of D. Medical’s contract manufacturer and distributors, regulatory trends and approvals and healthcare reform legislation. If one or more of these risks and/or uncertainties materialize, or if the underlying assumptions prove to be incorrect, D. Medical’s actual results, performance or achievements could differ materially from those expressed in, or implied by, any such forward-looking statements or results which are based upon such assumptions. No assurances can be given that any of the events anticipated by the forward-looking statements will transpire or occur, or of any of them will transpire or occur, what impact it will have on D. Medical’s results of operations or financial condition. D. Medicals does not undertake to update any forward-looking statements. Various other factors that could cause our actual results to differ materially are set forth in “Item 3D. Risk Factors” starting on page 3 and elsewhere herein. iii PART I Item 1. Identity of Directors, Senior Management and Advisors Not applicable. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3. Key Information 3A. SELECTED FINANCIAL DATA The following tables present our summary consolidated statements of comprehensive loss for the five years ended December 31, 2011 and our summary consolidated statements of financial position for the five years ended December 31, 2011. Our summary consolidated statements of comprehensive loss for the three years ended December 31, 2011, and our summary consolidated statements of financial position as of December 31, 2011 and December 31, 2010 have been derived from our audited consolidated financial statements included elsewhere in this annual report on Form 20-F. We prepare our consolidated financial statements in accordance with IFRS. Our audited consolidated financial statements for the year ended December 31, 2008 were our first audited consolidated financial statements that were prepared in accordance with IFRS and in compliance with IFRS 1 “First Time Adoption of International Financial Reporting Standards.” Accordingly, the transition date for implementation of IFRS on our consolidated financial statements is January 1, 2007, and the comparative numbers for the year ended December 31, 2007, were re-presented to reflect the retroactive adoption of IFRS as of the transition date. Prior to our adoption of IFRS, we prepared our consolidated financial statements in accordance with Israeli generally accepted accounting principles. Our historical results are not necessarily indicative of results to be expected in any future periods. The selected consolidated financial data set forth below should be read in conjunction with and are qualified by reference to “Item 5. Operating and Financial Review and Prospects” and the consolidated financial statements and notes thereto and other financial information included elsewhere in this annual report on Form 20-F. For your convenience, the following tables also contain U.S. dollar translations of the NIS amounts presented as of December 31, 2011, translated using the rate of NIS 3.821 to US$1.00, the representative rate of exchange on December 30, 2011, as published by the Bank of Israel. Consolidated Statements of Comprehensive Loss Year ended December 31 Convenience translation into US$ (Note 1(c)) NIS In thousands, except per share information) CONTINUING OPERATIONS: Sales – – Cost of sales – – Gross loss *7,821 – – Research and development expenses, net **12,127 **7,556 Selling and marketing expenses – – General and administrative expenses **2,784 **2,620 Impairment of assets - Other (income) expenses, net ) Operating loss Finance income ) Fair value losses (gains) on warrants at fair value through profit or loss - - ) ) Finance costs Finance (income) costs, net ) ) Loss for the year from continued operations Loss for the year from discontinued operations 17 64 LOSS AND TOTAL COMPREHENSIVE LOSS FOR THE YEAR ATTRIBUTABLE TO: Owners of the parent Minority interest LOSS PER SHARE ATTRIBUTABLE TO THE EQUITY HOLDERS OF THE COMPANY DURING THE YEAR Basic and Diluted * The 2010 amount of gross loss for the year ended on December 31, 2010 has been corrected for a typographical error from our previously published financial statements included in a Form 6-K posted on April 17, 2011. ** Reclassified (2007–75, NIS and 2008–147 NIS) in order to properly reflect the classification of shipment costs. 2 Consolidated Statements of Financial Position Year ended December 31, Convenience translation into US$ (Note 1(c)) NIS (In thousands) Cash and cash equivalents Working capital Intangible assets, net Total assets Provision for royalties to the Israeli Office of the Chief Scientist – Total liabilities Accumulated losses ) ) (186,168 ) (143,442 ) (125,007 ) Total equity Exchange Rates The exchange rate between the NIS and U.S. dollar published by the Bank of Israel was NIS 3.715 to the dollar on March 30, 2012. The high and low exchange rates between the NIS and the U.S. dollar during the six months from October 2011 through March 2012, as published by the Bank of Israel, were as follows: Month High Low 1 U.S. dollar 1 U.S. dollar March 2012 3.814 NIS 3.715 NIS February 2012 3.803 NIS 3.700 NIS January 2012 3.854 NIS 3.733 NIS December 2011 3.821 NIS 3.727 NIS November 2011 3.800NIS 3.650 NIS October 2011 3.763 NIS 3.602 NIS 3 The average exchange rate between the NIS and U.S. dollar, using the average of the exchange rates on the last day of each month during the period, for each of the five most recent fiscal years: Period Exchange Rate January 1, 2011 – December 31, 2011 3.581 NIS/$1 January 1, 2010 – December 31, 2010 3.730 NIS/$1 January 1, 2009 – December 31, 2009 3.933 NIS/$1 January 1, 2008 – December 31, 2008 3.588 NIS/$1 January 1, 2007 – December 31, 2007 4.108 NIS/$1 3B. CAPITALIZATION AND INDEBTEDNESS Not applicable. 3C. REASONS FOR THE OFFER AND USE OF PROCEEDS Not applicable. 3D. RISK FACTORS Risks Related to Our Business If we are not able to realize the value of our technology and intellectual property by licensing/selling such technology, or by pursuing OEM and high volume sales opportunities, and, in addition, if we are unable to obtain additional financing while seeking such business opportunities, we may have to cease our operations. On March 22, 2012, we initiated the 2012 Reorganization, which is designed to focus our business on maximizing and realizing the value of our technology and intellectual property by licensing and/or selling such technology (or part of it) to third parties, while continuing to pursue new OEM and high volume sales opportunities. The reorganization, which is designed to significantly reduce our ongoing operating expenses, included a staff reduction and a voluntary reduction in the compensation of, among others, the chairman of the board, the chief executive officer, chief financial officer and the chief operating officer. Following the 2012 Reorganization, we dismissed most of our employees. We currently employ our management and customer support personnel in order to continue supporting our current customer base, manage the Company, maintain the value of its technology and intellectual property assets and seek business opportunities. While our research and development, regulatory and some of our commercialization efforts are currently on hold, we continue to support our current customer base and continue to accommodate orders for our Spring Universal Infusion Sets. There can be no assurance that our efforts to license and/or sell our technology (or part of it) to third parties will succeed, and there is no assurance that we will be able to find OEM and high volume sales opportunities. While we significantly reduced our monthly cash burn following the 2012 Reorganization, we expect that we will need to continue spending substantial amounts in order to continue our operations as a going concern while we seek opportunities to license and/or sell our technology, and to engage in OEM and high volume sales transactions. Additional financing may not be available to us on a timely basis on terms acceptable to us, or at all. In addition, any additional financing may be dilutive to our shareholders or may require us to grant a lender a security interest in our assets. If we are not able to realize the value of our technology and intellectual property by licensing/selling such technology, or by pursuing OEM and high volume sales opportunities, and if we are not able to obtain sufficient funding for our ongoing business activity while seeking such business opportunities, we do not expect to have adequate liquidity to meet our ongoing activities and liabilities, and we may have to cease our operations. Our losses raise significant doubts as to our ability to continue a going concern. The financial statements included in this Form 20-F include a “going concern” note, indicating that our management believes that the current market conditions and the Company's financial position raise substantial doubt about our ability to continue as a going concern. The financial statements do not include, however, any adjustments that might result from the outcome of this uncertainty. We also wrote off our goodwill by NIS 7,479 thousand, as of December 31, 2011. If we are unable to obtain adequate capital funding in the future, we may not be able to continue as a going concern, which would have an adverse effect on our business and operations, and investors’ investment in us may decline. 4 We have a history of losses, may incur future losses and may not achieve profitability, or may need to cease our operations if we do not get additional funding. We have incurred net losses in each fiscal year since we commenced operations as a medical device company in late 2004. We incurred net losses of approximately NIS 48 million (approximately US$13 million) in 2011, approximately NIS 46million (approximately US$12 million) in 2010 and approximately NIS 19million (approximately US 5 million) in 2009. As of December 31, 2011, our accumulated deficit was approximately NIS 231 million (approximately US$60 million). Our losses could continue for the foreseeable future. The extent of our future operating losses and the timing of becoming profitable are highly uncertain, and we may never achieve or sustain profitability or may need to cease our operations. We have a limited operating history and we may not succeed in generating significant revenues and becoming profitable. Since commencing our operations as a medical device company, we have focused on the research and development of our products and have a limited operating history. We sell our Spring Universal Infusion Sets in Europe and in North America, and we also commenced pilot sales of our Spring Adi pump during 2009 and 2010. Our other products are in various stages of research and development, although our research and development activity is currently on hold. We may not succeed in generating significant revenues and the future success of our business cannot be determined at this time. In addition, we have very limited experience in commercializing our products and face a number of challenges with respect to our commercialization efforts, including, among others: • we may not have adequate financial or other resources; • we may fail to obtain or maintain regulatory approvals for our products in our target markets or may face adverse regulatory or legal actions relating to our products even if regulatory approval is obtained; • we may not be able to manufacture our products in commercial quantities, at an adequate quality or at an acceptable cost; • we may not be able to efficiently manage our products inventory in terms of SKUs, locations and products shelf-life; • we may not be able to establish adequate sales and distribution channels; • healthcare professionals and diabeticsmay not accept our products; • we may not be aware of possible complications from the continued use of our products since we have limited clinical experience with respect to the actual use of our products; • technological breakthroughs in diabetes monitoring, treatment and prevention may reduce the demand for our products; • changes in the market for insulin pumps, new alliances between existing market participants and the entrance of new market participants may interfere with our market penetration efforts; • third-party payors may not agree to reimburse providers or diabeticsfor any or all of the purchase price of our products, which may adversely affect users’ willingness to purchase our products; • uncertainty as to market demand may result in inefficient pricing of our products; • we may fail to achieve our goals in our research and development activities; • we may face third party claims of intellectual property infringement; and • we are dependent upon the results of ongoing clinical studies relating to our products and the products of our competitors. The occurrence of any one or more of these events may limit our ability to successfully commercialize our products, which in turn could prevent us from generating significant revenues and could harm our business, financial condition and results of operations in which case we may need to cease our operations. 5 We expect to derive all of our revenues in the near future from sales of the Spring Universal Infusion Sets and our inability to successfully commercialize this product, or any subsequent decline in demand for this product, could severely harm our ability to generate revenues and become profitable. We currently rely solely on the successful commercialization of our Spring Universal Infusion Sets to generate revenues and, consequently, we are vulnerable to fluctuations in demand for these products.Fluctuations in demand may be due to many factors, including, among others: • market acceptance of a new product, including healthcare professionals’ and users’ preferences; • development of pumps that are not compatible with our Spring Universal Infusion Set; • technological innovations in diabetes monitoring, treatment and prevention; • adverse medical events for diabetics using our products, whether actually resulting from the use of our products or not; • changes in regulatory policies toward insulin pumps; • changes in regulatory approval or clearance requirements for our products; • failure in our efforts to license and/or sell our technology (or part of it) to third parties, or to find OEM and high volume sales opportunities; • third party claims of intellectual property infringement; and • budget constraints of diabetics and the availability of reimbursement or insurance coverage from third-party payors for these products. In addition, the demand for our Spring Universal Infusion Sets may also be adversely affected by the following factors: • increases in market acceptance of insulin patch pumps, which do not require infusion sets; and • adverse responses from certain of our competitors to the offering of our Spring Universal Infusion Sets as a generic device that is compatible with their pumps. If we are unable to successfully commercialize our Spring Universal Infusion Sets, or if demand for this product declines, our business and ability to generate revenues could be severely harmed. If healthcare professionals do not recommend our products to their patients, our products may not achieve market acceptance or we may not be able to sell/license our technology and intellectual property. In such case, we may not become profitable and may be in a position where we have to cease our operations. Diabetics are generally referred by their healthcare professional to a specified device, including insulin pumps, which are usually purchased by prescription. If healthcare professionals, including physicians and diabetes educators, do not recommend or prescribe our products to their patients, our products may not achieve market acceptance or we may not be able to sell/license our technology and intellectual property or enter into OEM transactions. In such case, we may not become profitable and we may be in a position where we have to cease our operations. In addition, physicians have historically been slow to change their medical treatment practices because of perceived liability risks arising from the use of new products. Delayed adoption of our products by healthcare professionals could lead to a delayed adoption by patients and third-party payors. Healthcare professionals may not recommend or prescribe our products until, among others: • there is sufficient long-term clinical evidence to convince them to alter their existing treatment methods and device recommendations; • there are recommendations from other prominent physicians, diabetes educators and/or diabetes associations that our products are safe and effective; • we obtain favorable data from clinical studies for our products; • reimbursement or insurance coverage from third party payors is available; and • they become familiar with the complexities of insulin pumps. 6 We cannot predict when, if ever, healthcare professionals and patients may adopt the use of our products. Since we have only begun to commercialize our products, long-term clinical evidence is not yet available. Even if favorable data is obtained from clinical studies for our products, there can be no assurance that prominent physicians, diabetes educators and/or diabetes associations would endorse our products or that future clinical studies will continue to produce favorable data regarding our products. In addition, prolonged market experience may also be a pre-requisite to reimbursement or insurance coverage from third-party payors. If our products do not achieve an adequate level of acceptance by patients, healthcare professionals and third-party payors, we may not generate significant product revenues and may not be able to realize the value of our technology and intellectual property by selling/licensing it to third parties, or by entering into OEM and high volume sales opportunities. In such case, we may not become profitable and we may be in a position where we have to cease our operations. We face competition from numerous competitors, most of whom have longer operating histories and far greater resources than we have, which may make it more difficult for us to achieve significant market penetration in our target markets and which may allow them to introduce competing products. The medical device industry is intensely competitive, subject to rapid change and significantly affected by new product introductions and other market activities of industry participants, particularly in the United States and Europe. Our products compete with a number of existing insulin delivery devices and other methods for the treatment of diabetes and our success depends on our ability to effectively compete in this global market. Most of our competitors are large, well-capitalized companies with significantly larger market shares and resources than we have and they are able to spend more aggressively on product development, marketing, sales and other product initiatives than we can. Medtronic MiniMed, a division of Medtronic has been the market leader in insulin pumps for many years and has a majority share of the insulin pump market in the United States and Europe. In addition, low cost pumps distributed mainly by competitors in South East Asia, may affect the demand for our pumps in the relevant markets.Other significant suppliers in the United States are Animas Corporation, a division of Johnson& Johnson, and Roche Insulin Delivery Systems Inc., or Roche, which also holds a significant market share in Europe. Although significantly smaller in size, Insulet Corporation, or Insulet, is increasingly becoming a participant in the medical device industry. Many of these and other competitors have, among others: • significant brand name recognition; • established relationships with healthcare professionals, customers and third-party payors; • established distribution networks and channels; • additional product lines and the ability to offer rebates or bundle products to offer higher discounts or other incentives to gain a competitive advantage; and/or • greater financial and human resources for product development, sales and marketing, customer support and intellectual property litigation. Our ability to compete effectively in our market depends upon our ability to distinguish our company and our products from our competitors and their products based on various factors, including, among others: • product performance; • product pricing; • brand name recognition; • product differentiation; • compliance with supply obligations and customer support; • customer retention rates; • intellectual property protection; • the success and timing of new product development and introductions; and • the development of successful distribution channels. 7 In addition, because most of our competitors have significantly greater product development resources than us, they or other well-capitalized companies may at any time develop additional products for the treatment of diabetes which could render our products obsolete or substantially reduce our revenues. For example, market participants are working to develop additional cost-effective insulin delivery methods, such as an insulin spray, which Generex Biotechnology Corp. has already launched in India, and an inhaled insulin product, which MannKind Corporation has developed. Although we believe that these products are less effective in treating diabetes and do not compete directly with insulin pump therapy, their successful launch could adversely affect the demand for our products and, consequently, our business, financial condition and results of operations. With respect to diabetes treatment options, we also compete with multiple daily injection therapy, or MDI therapy, which utilizes substantially less expensive delivery methods than insulin therapy supported by our insulin pumps, such as insulin pen injectors and insulin syringe and needle sets. More recently, MDI therapy has been made more effective by the introduction of long-acting insulin analogs by both Sanofi-Aventis and Novo Nordisk A/S, and further improvements in the effectiveness of MDI therapy may result in fewer diabetes patients converting from MDI therapy to insulin pump therapy than we expect. In that case, sales of our products may be negatively affected and we may face pricing pressure to remain competitive with MDI therapy, either of which could adversely affect our business, financial condition and results of operations. If we are unable to establish adequate sales, marketing and distribution channels with third parties, or, alternatively, sell or license our technology to third parties or enter into OEM and high volume sales transactions, our business, financial condition and results of operations could be harmed and we may be in a position where we have to cease our operations. We currently do not intend to establish a direct sales force to market and sell our products. Therefore, we must enter into arrangements with third parties to conduct sales and marketing activities on our behalf, or, alternatively, sell or license our technology to third parties or enter into OEM and high volume sales transactions. Arrangements in which third parties conduct sales and marketing activities on our behalf usually result in lower profit margins for us compared to marketing and selling our products directly. In addition, some of our distributors are able to market and sell competing products, which may harm our sales and revenues. We can provide no assurance that our current or future distributors will be successful or effective in selling and marketing our products. If we fail to create effective marketing and distribution channels, or, alternatively, sell or license our technology to third parties or enter into OEM and high volume sales transactions, our ability to generate revenue and achieve our anticipated growth could be adversely affected. Furthermore, even if we create effective marketing and distribution channels, if our distributors experience financial or other difficulties, sales of our products could be reduced, and our business, financial condition and results of operations could be harmed and we may be in a position where we have to cease our operations. We are dependent upon third-party suppliers, which make us vulnerable to supply problems and price fluctuations. We rely on a number of third-party suppliers to manufacture the components of our Spring Universal Infusion Sets Although none of our third-party suppliers is a sole-source supplier, we currently do not have a second-source supplier for some of our components. We also do not have supply agreements with our third-party suppliers (other than our manufacturing contractor – UPG (Suzhou) EPZ Co. Ltd.) and we generally make our purchases on a purchase order basis. Our third-party suppliers may encounter problems during manufacturing due to a variety of reasons, including, among others, failure to follow specific protocols and procedures, failure to comply with applicable regulations, equipment malfunctions and environmental factors, any of which could delay or impede their ability to meet our demand for components. Our reliance on third-party suppliers also subjects us to additional risks that could harm our business, including, among others: • we may not be able to obtain an adequate supply of our components or products in a timely manner or on commercially reasonable terms; • since we are not a major customer of many of our third-party suppliers, these suppliers may prioritize other customers’ needs over ours; • our third-party suppliers, especially new suppliers, may make manufacturing errors that may not be detected by our quality assurance testing, which could negatively affect the efficacy or safety of our products or cause shipment delays due to such errors; • our suppliers may encounter financial or other hardships unrelated to our demand, which could inhibit their ability to fulfill our orders and meet our requirements; and • our suppliers may not maintain their regulatory approvals and as a result we may not be able use their products or services, which may result delays and reduction of ourproduction capacity. 8 We have limited manufacturing capabilities and, if we are unable to scale our manufacturing operations to meet anticipated market demand, our growth could be limited and our business, financial condition and results of operations could be harmed. We currently have limited resources, facilities and experience in commercially manufacturing sufficient quantities of our products to meet the demand we expect from our expanded commercialization efforts. We expect to face certain technical challenges if we increase manufacturing capacity, including, among others, equipment design and automation, material procurement, lower than expected yields and increased scrap costs, as well as challenges related to maintaining quality control and assurance standards. We entered into an a manufacturing and supply agreement with UPG (Suzhou) EPZ Co. Ltd., or UPG, a subsidiary of United Plastics Group, Inc., for the design and manufacturing of the disposable parts of our Spring Zone Pump, our Spring Universal Infusion Sets and our Spring Hybrid Patch Pump. On March 28, 2011, UPG has commenced the mass production of our Spring Universal Infusion Sets. If UPG will not supply us with the products for any reason, sales of our products could be significantly reduced, and our business, financial condition and results of operations could be materially harmed. If we are unable to scale our manufacturing capabilities to meet market demand, our growth could be limited and our business, financial condition and results of operations could be materially harmed. Insulin pumps are automated machines susceptible to malfunction, which may result in severe adverse medical events. If manufacturers of insulin pumps are not able to reduce the occurrence of malfunctions, or if insulin pumps are perceived to be riskier than other insulin delivery devices, the market for insulin pumps may suffer and our business, financial condition and results of operations could be harmed. Insulin pumps are automated machines susceptible to malfunction. The U.S. Food and Drug Administration, or the FDA, has recently reported that there is an increasing trend in software and hardware malfunctions in insulin pumps from several manufacturers. Since insulin pumps are used by diabetes patients who require daily intake of insulin in order to control their blood glucose levels, malfunctions in the operation of insulin pumps could result in improper blood glucose levels and lead to severe adverse medical events and even death. The FDA has examined nearly 17,000 reports of health and other problems related to insulin pumps from 2006 through 2009. Although the reports do not prove a device caused a particular problem, such reports could result in a perception among diabetes patients that insulin pumps are riskier than other insulin delivery devices. In addition, in April 2010, the FDA raised the requirements for approval of insulin infusion pumps and related supplies. The impact has been an increase in the requirement for clinical studies and usability testing for insulin pump therapy. The FDA has indicated in the past that it may undertake additional investigation and may require additional data and information from insulin pump manufacturers when filing adverse event reports about potential insulin pump problems. In order to obtain additional data, the FDA could impose additional requirements or require additional testing of insulin pumps prior to approving or clearing the devices for use or for ensuring their continuing commercial availability. If manufacturers of insulin pumps are not able to reduce the occurrence of malfunctions or if insulin pumps are perceived to be riskier than other insulin delivery devices, the market for insulin pumps may suffer and our business, financial condition and results of operations could be harmed. For example, in such case we may not be able to sell or license our technology and intellectual property, or enter into OEM and high volume sales opportunities. In such case, we may be in a position where we have to cease our operations. Our clinical experience to date may not have revealed certain potential long-term complications from our products, which could subject us to product liability claims if our products malfunction in the future. Our clinical trials have been limited to usability and safety trails. The number of participants in these trials was relatively low over a relatively short period of time. In addition, we have a limited history of the use of our products and our customer base is not wide. Therefore, we have a limited ability to discover in advance problems and/or inefficiencies concerning our products and we cannot assure that their long-term use would not result in unanticipated complications. Furthermore, the interim results from our current pre-clinical studies and clinical trials may not be indicative of the clinical results obtained when we examine the patients at later dates. If unanticipated long-term side-effects result from the use of our products, or if our products do not function as expected over time, we could be subject to liability claims and our products would not be widely adopted. 9 Prior to the 2012 Reorganization, substantially most of our operations were conducted at a single location near Haifa, Israel and any disruption at our facility could harm our business, financial condition and results of operations. Prior to the 2012 Reorganization, substantially all of our operations were conducted at a single location near Haifa, Israel (other than work outsourced to our manufacturing contractor, UPG (Suzhou) EPZ Co. Ltd.). We take precautions to safeguard our facility, including obtaining insurance coverage and implementing health and safety protocols and off-site storage of computer data and part of our raw materials. However, a natural or other disaster, such as a fire or flood or an armed conflict involving Israel, could damage or destroy our facility and our manufacturing equipment or inventory, cause substantial delays in our operations and otherwise cause us to incur additional unanticipated expenses. In addition, the insurance we maintain against fires, floods and other natural disasters may not be adequate to cover our losses in any particular case. Furthermore, we may not be reimbursed for losses resulting from armed conflicts or terrorist attacks in Israel. Following the 2012 Reorganization, we ceased most of our operations, including those conducted in our facility near Haifa. We therefore may, in the future, decide not to retain our facility. However, if we decide to resume our development operations in Israel and retain our facility near Haifa, our facility will again be material to our business. In such case, any damage to our facility due to fire, a natural disaster or casualty event or an armed conflict, could materially adversely affect our business, financial condition and results of operations. See also “—Risks Related to Our Operations in Israel—Conditions in Israel could harm our business, financial condition and results of operations.” If we are unable to manage our international operations, our business, financial condition and results of operations could be harmed. Our headquarters and most of operations and employees are located in Israel but we market our products globally. Accordingly, we are subject to risks associated with global operations and our international sales and operations will require significant management attention and financial resources. In addition, our international sales and operations will subject us to risks inherent in international business activities, many of which are beyond our control and include, among others: • foreign certification, registration and other regulatory requirements; • customs clearance and shipping delays; • import and export controls; • trade restrictions (mostly in Arab countries); • multiple and possibly overlapping tax structures; • difficulty forecasting the results of our international operations and managing our inventory due to our reliance on third-party distributors; • differing laws and regulations, business and clinical practices, third-party payor reimbursement policies and patient preferences; • differing intellectual property protection among countries; • difficulties staffing and managing our international operations; • difficulties in penetrating markets in which our competitors’ products are more established; • currency exchange rate fluctuations; and • political and economic instability, war or acts of terrorism. If we are unable to manage our international operations effectively, our business, financial condition and results of operations could be harmed. Consolidation in the healthcare industry could materially adversely affect our future revenues and operating income. The medical device industry has experienced a significant amount of consolidation resulting in increased competition and pricing pressures. In addition, group purchasing organizations and integrated health delivery networks have served to concentrate purchasing decisions for some customers, which has placed additional pricing pressure on medical device manufacturers and suppliers. Further consolidation in the industry and concentrated purchasing decisions could exert additional pressure on the prices of our products and could harm our future revenues and operating income. 10 We may be subject to product liability lawsuits, which could result in expensive and time-consuming litigation, payment of substantial damages, and an increase in our insurance rates. If our current or future products are found to be defectively designed, manufactured or labeled, or contain defective components or are misused, or if someone claims any of the foregoing, whether or not meritorious, we may become subject to substantial and costly litigation. Any misuse of our devices or failure to adhere to the operating guidelines of our insulin pumps and our insulin infusion sets could cause significant harm to patients, including death. In addition, if our operating guidelines are found to be inadequate, we may be subject to liability claims. Such claims could divert management’s attention from day-to-day responsibilities, be expensive to defend and result in sizable damage awards against us. We maintain product liability insurance to protect against these risks, but we may not have sufficient insurance coverage for all future product liability claims. Any such claims brought against us, whether or not meritorious, could increase our product liability insurance rates or prevent us from securing continuing coverage at reasonable rates, or at all, could damage our reputation in the industry and could reduce our revenues. Product liability claims in excess of our insurance coverage would be paid out of cash reserves, which could harm our business, financial condition and results of operations. We depend on third parties to manage our pre-clinical and clinical studies and trials and to perform related data collection and analysis and, as a result, we may face costs and delays that are outside of our control. Development of medical devices includes pre-clinical studies and, to the extent required by regulatory authorities, clinical trials. We rely on third parties, including clinical investigators and clinical sites, to manage our pre-clinical studies and clinical trials and to perform related data collection and analysis. Although we have contractual arrangements with these third parties, we may not be able to control the amount and timing of resources that these parties devote to our studies and trials. If these third parties fail to properly manage our studies and trials, we will be unable to complete them, which could prevent us from obtaining regulatory approvals for our products or achieving market acceptance of our products. Our business is subject to complex environmental legislation that may increase our costs and our risk of noncompliance. Our research and development and manufacturing processes involve the handling of potentially harmful hazardous materials. We are subject to local laws and regulations governing the use, handling, storage and disposal of these materials, and we incur expenses related to compliance with these laws and regulations. If we are found to have violated environmental, health and safety laws, whether as a result of human error, equipment failure or other causes, we could be held liable for damages, penalties and costs of remedial actions which could materially adversely affect our business, financial condition and results of operations. In the future, we could be subject to additional environmental requirements or existing environmental laws could become more stringent, which may impose greater compliance costs and increasing risks and penalties associated with violations. For example, changes to, or restrictions on, permitting requirements or processes, hazardous or biological material storage or handling might require an unplanned capital investment or relocation. If we fail to comply with existing or new environmental laws or regulations, our business, financial condition and results of operations could be harmed. We may engage in future M&A transactions that could disrupt our business, divert management attention, increase our expenses or otherwise harm our business, financial condition and results of operations. On March 22, 2012, we initiated the 2012 Reorganization, which is designed to focus our business on maximizing and realizing the value of our technology and intellectual property by licensing and/or selling such technology (or part of it) to third parties, while continuing to pursue new OEM and high volume sales opportunities. See "— If we are not able to realize the value of our technology and intellectual property by licensing/selling such technology, or by pursuing OEM and high volume sales opportunities, and, in addition, if we are unable to obtain additional financing while seeking such business opportunities, we may have to cease our operations". While we are currently focusing our efforts on licensing and/or selling our technology, while continuing to pursue new OEM and high volume sales opportunities, we may also, in the future, acquire complementary businesses, products, technologies or other assets. Future M&A transactions may affect our competitive position. In addition, any such M&A transactions may be viewed negatively by our customers, financial markets or investors. Furthermore, any such transaction could pose challenges with respect to the integration of personnel, technologies and operations from the combined businesses and in the retention and motivation of key personnel from such businesses. M&A transactions may also disrupt our ongoing operations, divert management’s attention from day-to-day responsibilities, increase our expenses and otherwise harm our business, financial condition and results of operations. 11 As a foreign private issuer under the U.S. securities laws with shares listed on The NASDAQ Capital Market, or NASDAQ, we follow our home country corporate governance practices instead of certain NASDAQ Listing Rules. As a foreign private issuer under the U.S. securities laws with shares listed on NASDAQ, we are permitted to comply with our home country corporate governance practices instead of certain NASDAQ Listing Rules. Below is a summary of the significant differences between our corporate governance practices as a foreign private issuer and those required of U.S. domestic companies under the NASDAQ Listing Rules. Our corporate governance practices are derived from (i) the Companies Law, and the regulations promulgated thereunder, (ii) our amended and restated articles of association and (iii) the rules of the NASDAQ applicable to foreign private issuers. As a foreign private issuer we are permitted to follow home country practice in lieu of certain provisions of Section 5600 of the NASDAQ Listing Rules. • Majority of Independent Directors: Under NASDAQ Listing Rule 5605(b), domestic listed companies must have a majority of independent directors. We do not have a majority of independent directors serving on our board of directors, although all of our audit committee members are "independent directors" in accordance with the applicable NASDAQ Listing Rules. • Compensation Committee: Under NASDAQ Listing Rule 5605(d), the compensation of executive officers of domestic listed companies must be determined, or recommended to the board for determination, either by independent directors constituting a majority of the board’s independent directors in a vote in which only independent directors participate, or a compensation committee comprised solely of independent directors. We do have a compensation committee although it is not composed entirely of independent directors. • Nominating Committee: Under NASDAQ Listing Rule 5605(e), director nominees of domestic listed companies must be selected, or recommended for the board’s selection, either by independent directors constituting a majority of the board’s independent directors in a vote in which only independent directors participate, or a nominating committee comprised solely of independent directors. We do not have a nominating committee and our directors will be recommended by our board of directors for election by our shareholders. • Shareholder Meetings: Under NASDAQ Listing Rule 5620, domestic listed companies must hold an annual meeting of their shareholders within one year after the end of the fiscal year end, solicit proxies and provide proxy statements for all meetings of shareholders and provide for a quorum which in no case shall be less than 33 1/3% of the voting power. Our annual shareholders’ meeting must be convened not later than 15 months after the previous annual meeting, we are required to solicit proxies only with respect to certain but no all matters brought before a shareholders’ meeting, and our quorum is 25% of the voting power of our ordinary shares. • Review of Related Party Transactions: Under NASDAQ Listing Rule 5630, domestic listed companies must conduct an appropriate review and oversight of all related party transactions for potential conflict of interest situations on an ongoing basis by the company’s audit committee or another independent body of the board of directors. Although Israeli law requires us to conduct an appropriate review and maintain oversight of all related-party transactions similar to the NASDAQ Listing Rules, we follow the definitions and requirements of the Companies Law in determining the kind of approval required for a related-party transaction, which tend to be more rigorous than the NASDAQ Listing Rules. See “Item 10B. Memorandum and Articles of Association—Directors and Executive Officers” and “Item 10B. Memorandum and Articles of Association—Shareholders” for a description of the required approvals under Israeli law of related-party transactions. • Shareholder Approval for Certain Dilutive Events: Under NASDAQ Listing Rule 5635, domestic listed companies must gain shareholder approval prior to an issuance of securities in connection with certain events, such as the establishment or amendment of certain equity-based compensation plans and arrangements or an issuance that will result in a change of control of a company. Under Israeli law and general practice, however, the approval of the board of directors is sufficient for the establishment or amendment of equity-based compensation plans and arrangements, unless the arrangement is for the benefit of a director, or a controlling shareholder, in which case audit committee and shareholder approvals are also required. Similarly, the approval of the board of directors is generally sufficient for a private placement unless the private placement involves a director, a controlling shareholder or is deemed a “significant private placement” (as defined in “Item 6C. Board Practices—NASDAQ Listing Rules and Home Country Practices.”), in which case shareholder approval, and, in some cases, audit committee approval, would also be required. 12 Accordingly, our shareholders may not enjoy the same protection intended to be afforded by the NASDAQ Listing Rules. For further information, see “Item 6C. Board Practices—NASDAQ Listing Rules and Home Country Practices.” We can provide no assurance that we will be able to comply with the requirements of Section404 of the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act, in a timely manner or that we will not discover a material weakness with respect to our internal control over financial reporting under Israeli and U.S. laws. Pursuant to Section404 of the Sarbanes-Oxley Act, beginning with this annual report for the year ending December31, 2011, our management is required to deliver a report that assesses the effectiveness of our internal control over financial reporting, and, provided we are an accelerated or larger accelerated filer, our auditors will be required to deliver an attestation report on management’s assessment of, and the operating effectiveness of, our internal control over financial reporting. We cannot be certain that all material weaknesses will be revealed and corrected, or that additional material weaknesses will not be identified in the future in connection with our compliance with these requirements. In addition, following the 2012 Reorganization, we dismissed most of our employees, including employees that were engaged, directly or indirectly, in the financial reporting process. The decrease in the number of persons engaged in the process of financial reporting, may increase the likelihood of future material weaknesses. The existence of one or more material weaknesses would preclude a conclusion by our management that we maintain effective internal control over financial reporting. If we fail to comply with the requirements of Section404 of the Sarbanes-Oxley Act, or if we or our independent registered public accounting firm identify and report a material weakness, it may affect the reliability of our internal control over financial reporting. As a foreign private issuer, we are permitted to file less information with the SEC than a company incorporated in the United States. Accordingly, there may be less publicly available information concerning us than there is for companies incorporated in the United States. As a foreign private issuer, we are exempt from certain rules under the Securities Exchange Act of 1934, as amended, or the Exchange Act, which impose disclosure requirements, as well as procedural requirements, for proxy solicitations under Section 14 of the Exchange Act. In addition, our officers, directors and principal shareholders are exempt from the reporting and ‘‘short-swing’’ profit recovery provisions of Section 16 of the Exchange Act. Moreover, we are not required to file periodic reports and financial statements with the SEC as frequently or as promptly as U.S. companies whose securities are registered under the Exchange Act, nor are we generally required to comply with Regulation FD, which restricts the selective disclosure of material non-public information. Accordingly, there may be less information publicly available concerning us than there is for U.S. public companies. Adverse changes in general economic conditions in all major markets could harm us. We are subject to the risks arising from adverse changes in general economic market conditions. The world economy remains extremely sluggish as it seeks to recover from a severe recession and unprecedented economic turmoil in recent years. This turmoil and the uncertainty about future economic conditions could materially adversely affect our current and prospective customers, the financial ability of health insurers to pay claims and our ability to finance our operations. This turmoil and the uncertainty about future economic conditions could also cause delays or other problems with key suppliers and increase the risk of counterparty failures. We cannot predict the timing, strength or duration of this severe global economic downturn or of any subsequent recovery. Healthcare spending in the United States and elsewhere has been, and is expected to continue to be, negatively affected by these recessionary trends. Since the sale of our products is generally dependent on the availability of third-party reimbursement and normally requires the patient to make a significant co-payment, the impact of the recession on our potential customers may reduce the desirability of our products. 13 In addition, the severe recession has impacted the financial stability of many private health insurers. As a result, it has been reported that some insurers are scrutinizing claims more rigorously and delaying or denying reimbursement for new products. Since we hope to obtain third-party reimbursement for our products, we may be harmed by these changes. For other factors that could adversely affect healthcare spending and the medical device industry, see “—Risks Related to Our Industry Regulation and Pricing—Healthcare reform legislation in the United States and elsewhere could adversely affect our revenue and financial condition.” We are dependent on certain key members of our senior management team and the loss of such personnel may have a material impact on our ability to achieve our current business objectives. Following the 2012 Reorganization, we dismissed most of our employees and retained our chief executive officer, our chief financial officer, our chief operating officer (collectively, the "Executives") and an additional employee for the purpose of providing support to our existing customer base. Each of the Executives possesses unique skills and knowledge, which relate to our business and/or our core technology. If one or more of the Executives leaves his position or is otherwise unable to perform his duties for an extended period of time, our business may be disrupted and we may not be able to achieve our current business objectives, including our plan to maximize and realize the value of our technology by licensing or selling such technology to third parties, or enter into an M&A transactions or by entering into OEM and high volume sales transactions. Risks Related to Our Industry Regulation and Pricing We conduct business in a heavily regulated industry and if we fail to comply with applicable laws and government regulations, we could suffer penalties or be required to make significant changes to our operations. Furthermore, regulation affecting our operations may change. Our failure to conform to these evolving regulation and directives may negatively affect our business. The healthcare industry is subject to extensive laws and regulations relating to: • quality and safety of medical equipment and services; • billing for services; • financial relationships with physicians and other referral sources, such as diabetes educators; • inducements and courtesies being given to patients; • confidentiality, maintenance and security issues associated with medical records and individually identifiable health information; • false claims; • professional licensing; and • labeling and packaging of products and language and content of instructions for use. These laws and regulations are extremely complex, tend to vary by country, and, in some cases, are still evolving. In many countries, the healthcare industry does not have the benefit of significant regulatory or judicial interpretation of these laws and regulations. We believe that we currently are in compliance with all applicable healthcare industry regulations and laws of the countries in which we operate, but regulatory authorities that enforce the various statutes may determine that we are currently, or in the future may be, violating these laws and we may need to restructure some of our operations. In the European Economic Community, or the EEC, the advertising and promotion of our products is subject to EEC Member States laws implementing the Directive 93/42/EEC concerning Medical Devices, or the Medical Devices Directive, the Directive 2006/114/EC concerning misleading and comparative advertising, and Directive 2005/29/EC on unfair commercial practices, as well as other EEC Member State legislation governing the advertising and promotion of medical devices. These laws may restrict the advertising and promotion of our products to the general public and may also impose limitations on our promotional activities with healthcare professionals. 14 We have commenced commercial operations in the United States and we are subject to, among others, Medicare and Medicaid laws, the federal anti-kickback law, the Stark law, and similar state laws, which prohibit payments that are intended to induce physicians or other healthcare professionals either to refer patients or to acquire or arrange for or recommend the acquisition of healthcare products or services. These laws could constrain our sales, marketing and other promotional activities by limiting the kinds of financial arrangements, including sales programs, we may have with hospitals, physicians or other potential purchasers of medical devices. Other federal and state laws generally prohibit individuals or entities from knowingly presenting, or causing to be presented, claims for payment from Medicare, Medicaid or other third-party payors that are false or fraudulent, or for items or services that were not provided as claimed. Because we may provide some coding and billing information to purchasers of our products, and because we cannot be certain that the U.S. government will regard any billing errors that may be made as inadvertent, these laws are potentially applicable to us. In addition, these laws may apply to us because we intend to provide reimbursement to healthcare professionals for training patients on the use of our products. Anti-kickback and false claims laws prescribe civil and criminal penalties for noncompliance, which can be substantial. Even an unsuccessful challenge or investigation into our practices could cause adverse publicity and/or be costly to respond to, either of which could have a material adverse effect on our business, financial condition and results of operations. In addition, healthcare laws and regulations may change significantly in the future. We try to monitor these developments through our distributors, who are contractually obligated to inform us of all relevant developments. Any new healthcare laws or regulations could restrict our operations or otherwise harm our business, financial condition and results of operations. If we are found to have violated laws protecting the confidentiality of patient health information, we could be subject to civil or criminal penalties, which could increase our liabilities and damage our reputation or otherwise materially adversely affect our business, financial condition and results of operations. Some countries in which we currently operate prescribe a number of laws protecting the confidentiality of certain patient health information, including patient records, and restricting the use and disclosure of that protected information. In the EEA, the use, handling, disclosure and processing of patient health-related personal data is strictly regulated by EEA Member State laws implementing Directive 95/46/EC on the protection of individuals with regard to the processing of personal data and on the free movement of such data, or the EU Data Protection Directive. In the United States, the U.S.Department of Health and Human Services promulgated privacy and security rules under the Health Insurance Portability and Accountability Act of 1996, as amended by the Health Information Technology for Economic and Clinical Health Act (collectively, HIPAA). These privacy and security rules protect medical records and other personal health information by limiting their use and disclosure, giving individuals the right to access, amend and seek accounting of their own health information, limiting most uses and disclosures of health information to the minimum amount reasonably necessary to accomplish the intended purpose requiring appropriate physical, administrative and technical safeguards and requiring notification of security breaches. Moreover, we may be subject to similar privacy and security protection laws and regulations in various states in the United States. If we are found to be in violation of the privacy or security rules under the laws of any of these jurisdictions, we or our employees could be subject to civil or criminal penalties, which would increase our liabilities and damage our reputation or otherwise harm our business, financial condition and results of operations. If we fail to obtain and maintain necessary regulatory clearances for our products and indications in our target markets, if clearances for future products and indications are delayed or not issued, or if there are regulatory changes in our existing or future target markets, our commercial operations could be harmed. Our products are medical devices subject to extensive regulations which are meant to assure their safety, effectiveness and compliance with applicable consumer laws. If we fail to obtain and maintain these regulatory approvals or clearances, our ability to sell our products and generate revenues will be materially harmed. These laws and regulations relate to the design, development, testing, manufacturing, storage, labeling, packaging, content and language of the instructions for use of the device, sale, promotion, distribution, importing and exporting, shipping, post-sale surveillance and recall from our products’ markets, and all countries in which we intend to sell our products apply some form of regulations of this kind. Most notably, we must comply with the Medical Devices Directive and are subject to extensive regulation in the United States by the FDA and other federal, state and local authorities. Devices that comply with the requirements of the Medical Devices Directive are entitled to bear the CE conformity mark, or the CE Mark, indicating that the device meets minimum standards of performance, safety and quality (i.e., the essential requirements) and, accordingly, can be commercially distributed throughout the EEA and Turkey and other countries outside Europe that have accepted the CE marking as a certification of efficiency and safety of medical devices. To obtain a CE Mark for the types of medical devices that we manufacture we must implement a quality management system, or QMS, and create a Technical File demonstrating compliance with the requirements of the Medical Devices Directive. The QMS and Technical File must be audited by a third-party assessing body, or a notified body, who, if the audit is successful, will issue an EC Certificate. We must then draw up a Declaration of Conformity stating that our products conform to the type described in the EC Certificate and with the provisions of the Medical Devices Directive, and must affix the CE Mark to all of our products marketed in the EEA. 15 The Medical Devices Directive has been recently amended by Directive 2007/47/EC whose provisions had to be adopted by the EU Member States by March21, 2010. Directive 2007/47/EC has strengthened the EEA’s conformity assessment and post-marketing surveillance procedures. The European Commission is also currently reviewing the medical devices legislative framework with the aim of simplifying it and ensuring a more uniform application of the provisions contained in the Directives across the EEA. Our first generation Spring Adi Pump received FDA 510(k) clearance on June8, 2008, CE Mark certification on November21, 2007 and an Amar Approval on November11, 2008. Our Spring Universal Infusion Sets and the first version of the Spring Hybrid Patch Pump received CE Mark certification on March20, 2009 and September1, 2009, respectively. On April 28, 2011, we received a 510(k) clearance for our Spring Universal Infusion Sets. We also received a limited Amar approval, for the use in three medical centers in Israel, and a certificate of free sale in Israel for the Spring Universal Infusion Sets on November4, 2009. On January 11, 2012, Spring Health Solution has received a CE Mark approval of its Spring Zone Insulin Delivery System. We are currently in the process of obtaining an Amar approval for the sale and distribution of the Spring Universal Infusion Sets in Israel. We are also currently in the process of applying for regulatory approvals in Mexico and China with respect to our Spring Zone Pump and Spring Universal Infusion Sets. Compliance with the requirements of the European Union or approval or clearance by the FDA does not ensure approval by regulatory authorities in other countries, and approval by one foreign regulatory authority does not ensure approval by regulatory authorities in other foreign countries or by the FDA. If we fail to obtain the necessary regulatory approvals or clearances in countries where we intend to distribute our products, our commercial operations could be harmed. For additional information regarding the regulatory requirements applicable to us, see “Item 4B. Business Overview—Health, Regulatory, Environment and Pricing.” We generate a portion of our revenues from sales of our products in the United States. Before a new medical device, or a new use of, or claim for, an existing product can be introduced into commercial distribution in the United States, it must first receive either 510(k) clearance or premarket approval, or PMA, from the FDA, unless an exemption applies. In the 510(k) clearance process, the FDA must only demonstrate that the proposed device is “substantially equivalent” to a device legally on the market, known as a “predicate” device, with respect to intended use, technology and safety and effectiveness. Clinical data is sometimes required to support substantial equivalence. The PMA pathway requires an applicant to provide scientific evidence that the product is safe and effective for its intended use. The PMA application is based, primarily on the data obtained in clinical trials. Both of these processes can be expensive and lengthy. The FDA’s 510(k) clearance process usually takes from three to 12 months, but it can last longer. The PMA pathway is much more costly and uncertain than the 510(k) clearance process and it generally takes from one to three years, or even longer, from the time the application is filed with the FDA. Since no precedent for FDA approval of a continuous glucose monitoring system as a replacement for single-point finger stick devices has been established, we may be required to obtain premarket approval for our continuous glucose monitoring and insulin pump device. We cannot assure you that the FDA will not demand that we obtain a PMA for our continuous glucose monitoring system or some of our other future products or that we will be able to obtain the 510(k) clearance for our Spring Hybrid Patch Pump. The FDA can delay, limit or deny approval of an application for many reasons, including, among others: • we may not be able to demonstrate to the FDA’s satisfaction that our products are safe for their intended users; • the data from our pre-clinical studies and clinical trials may be insufficient to support approval; • the manufacturing process or facilities we use may not meet applicable requirements; and • changes in FDA approval policies or the adoption of new regulations may require additional data. 16 We may not obtain the necessary regulatory approvals to market our combined continuous glucose monitoring system and insulin pump device in the United States or elsewhere. Even if approved, our combined device may not be approved for the indications that are necessary or desirable for successful commercialization. Any delay in, or failure to receive or maintain, approval for our products under development could prevent us from generating revenue from these products or achieving profitability. Following the 2012 Reorganization, our R&D, regulatory and some of our commercialization efforts are currently on hold. See "— If we are not able to realize the value of our technology and intellectual property by licensing/selling such technology, or by pursuing OEM and high volume sales opportunities, and, in addition, if we are unable to obtain additional financing while seeking such business opportunities, we may have to cease our operations". Even after we receive regulatory clearances, regulators can potentially revoke such clearances. Even after we receive required clearances or approvals, our clearances can be revoked if safety or effectiveness problems develop or if we modify any of our products in a manner that would significantly affect their safety or effectiveness or that would constitute a major change in their intended use. We may not be able to obtain additional regulatory clearances for new products or for modifications to, or additional indications for, our existing products in a timely fashion, or at all. Delays in obtaining future regulatory clearances or approvals may result in recalls of the modified products, may require us to stop marketing the modified products, and could adversely affect our ability to introduce new or enhanced products in a timely manner, which in turn could harm our revenue and future profitability. If the relevant regulatory agency disagrees with our assessments and requires new regulatory clearances or approvals for modifications, we may be required to recall and to stop marketing the modified devices. Although we have complied with the requirements of the Medical Devices Directive and our products being commercialized are CE marked, the regulations implementing and enforcing the Medical Devices Directive are drafted individually in each Member State of the EEA, which sometimes interprets the provisions of the Medical Devices Directive differently. This can mean that complying with the regulations of one Member State does not automatically guarantee compliance in others, and it does not ensure against interference from other competent authorities. We are subject to annual audits by a notified body under the Medical Devices Directive. During this audit, the notified body examines the maintenance and implementation of our quality control system, device post marketing feedback and any changes or modifications made to the products. In addition, we must also comply with the Medical Device Vigilance System, which is intended to improve the protection of health and safety of patients, users and others by reducing the likelihood of reoccurrence of incidents related to the use of a medical device. Under this system, incidents (which are defined as any malfunction or deterioration in the characteristics and/or performance of a device, as well as any inadequacy in the labeling or the instructions for use which, directly or indirectly, might lead to or might have led to the death of a patient, or user or of other persons or to a serious deterioration in their state of health) are evaluated and, where appropriate, information is disseminated between the national health authorities of the EEA in the form of a National Competent Authority Report, or NCAR. The Medical Device Vigilance System is also intended to facilitate a direct early and harmonized implementation of Field Safety Corrective Actions, or FSCAs, across the Member States where the device is in use. An FSCA is an action taken by a manufacturer to reduce a risk of death or serious deterioration in the state of health associated with the use of a medical device that is already placed on the market. An FSCA may include device recall, modification, exchange, or destruction. FSCAs must be notified by the manufacturer as its legal representative to its customers and/or the end users of the device. In the United States, we will also be subject to numerous post-marketing regulatory requirements, which include quality system regulations related to the manufacturing of our devices, labeling regulations and medical device reporting regulations that require us to report to the FDA if our devices cause or contribute to a death or serious injury or malfunction in a way that would likely cause or contribute to a death or serious injury. Our products and/or their use will also be subject to state regulations, which are, in many instances, in flux. Changes in state regulations may impede sales. We cannot predict the impact or effect of future legislation or regulations at the federal or state levels. 17 In the United States, the FDA and state authorities have broad enforcement powers. Our failure to comply with applicable regulatory requirements or to take satisfactory corrective action in response to an adverse inspection by the FDA could result in enforcement action by the FDA or state agencies, which may include any of the following sanctions: • warning letters, fines, injunctions, consent decrees and civil penalties; • repair, replacement, refund, recall or seizure of our products; • issuing an import alert to block entry of products the FDA has reason to believe violate applicable regulatory requirements; • operating restrictions or partial suspension or total shutdown of production; • refusing our requests for 510(k) clearance or premarket approval of new products, new intended uses, or modifications to existing products; • withdrawing 510(k) clearance or premarket approvals that have already been granted; and • criminal prosecution. We believe that most of the countries where we intend to distribute our products apply some form of regulations and enforcement measures of this kind. For example, in Brazil we are required to implement a Quality Management System in compliance with Brazil’s Good Manufacturing Practices, or B-GMPs, and beginning in May 2010, the Brazilian regulatory authority, Agência Nacional De Vigilância Sanitária, or ANVISA, will perform worldwide, on-site inspections at the manufacturer’s facilities for manufacturers of Class III and IV devices and issue GMP compliance certificates. These GMP compliance certificates must be renewed every two years although companies may complete a “self-inspection” process provided that no non-conformities have been found and no incidents have been reported during intermediate years between inspections which are anticipated to occur every four years. In Mexico, our devices will also be required to comply with mandatory labeling standards, as well as the requirements of the Mexican technovigilance system, including adverse event reporting. Failure to comply with the applicable regulatory requirements in any country in which we intend to market our product could result in enforcement measures, including the rescission or withdrawal of our approvals, registrations or clearances. If any one of these events were to occur, our business, financial condition and results of operations could be materially adversely affected. Additionally, the manufacturing of our products must occur in a highly controlled and clean environment to minimize particles and other yield- and quality-limiting contaminants from contaminating our products. Weaknesses in process control or minute impurities in materials may cause a substantial percentage of defective products in a lot. If we are unable to maintain stringent quality controls, or if contamination problems arise, our commercialization efforts could be delayed and our ability to meet market demand could be seriously hindered, which could have a material adverse effect on our business, financial conditions and results of operations. We may not be able to maintain our ISO 13485 certification or comply with quality assurance standards We operate pursuant to a quality assurance system that meets the requirements of ISO 13485, which is an internationally recognized quality standard designed to ensure that medical device manufacturers have the necessary comprehensive management systems in place to safely design, develop, manufacture and distribute medical devices in the European Union. It is a regulatory requirement of the European Union’s Medical Device Directive and an important step toward attaining European CE Mark approval. We may fail to maintain our ISO 13485 certification in the future due to changes in the standard. We may also not be able to comply with quality assurance standards in other countries in which we operate. If we are unable to maintain and comply with quality assurance standard requirements, our commercialization efforts could be delayed and that may have a material adverse effect on our business, financial conditions and results of operations. Our current or future products are subject to recalls even after receiving regulatory clearances, which could damage our reputation and have a material adverse effect on our business, financial condition and results of operations. The FDA and similar governmental bodies in other countries have the authority to require the recall of our current or future products if we, our component suppliers, or, in the future, our contract manufacturers, fail to comply with relevant regulations pertaining to the procedures and documentation of the design, testing, production, control, quality assurance, labeling, packaging, sterilization, storage and shipping of our products, or if new information is obtained concerning the safety or efficacy of these products. Any recall of our products could materially disrupt our operations and materially adversely affect our results of operations. A government-mandated recall could occur, for example, if a regulatory body finds that there is a reasonable probability that the device would cause serious, adverse health consequences or death. In the EEA, Member State authorities can take interim measures ordering the withdrawal of devices from the market or prohibiting or restricting their introduction to the market if they consider that when correctly installed, maintained and used for their intended purpose, the devices may compromise the health and/or safety of patients, users or other persons. A voluntary recall of any of our products by us could occur as a result of manufacturing defects, labeling deficiencies, packaging defects or other failures to comply with applicable regulations. Any recall of our products would divert our management’s attention and financial resources and damage our reputation with customers. A recall involving our Spring Zone Pump or our Spring Universal Infusion Sets would be particularly harmful to our business, financial condition and results of operations because we currently rely on them as our only source of revenue from operations. 18 If we are unable to successfully complete pre-clinical studies or clinical trials with respect to our products in development, we may be unable to receive regulatory approvals or clearances for these products and/or our ability to achieve market acceptance of our products will be harmed. Development of medical devices includes pre-clinical studies and, to the extent required by regulatory authorities, clinical trials, which can be long, expensive and uncertain processes, subject to delays and failure at any stage. In addition, the data obtained from the studies and trials may be inadequate to support regulatory clearances or approvals or to allow market acceptance of the products being studied. Our combined continuous glucose monitoring and insulin pump is currently undergoing pre-clinical studies and we expect that it will have to undergo a clinical trial. The commencement or completion of any of our pre-clinical studies or trials may be delayed or halted, or be inadequate to support regulatory clearance or product acceptance, for numerous reasons, including, among others: • patients do not enroll in the clinical trial at the rate we expect; • patients do not comply with trial protocols; • patient follow-up is not at the rate we expect; • patients experience adverse side effects; • patients die during a clinical trial, even though their death may not be related to our products; • the FDA or other regulatory authorities do not approve a clinical trial protocol or a clinical trial, or place a clinical trial on hold; • institutional review boards, or IRBs, ethics committees and third-party clinical investigators may delay or reject our trial protocol; • third-party clinical investigators decline to participate in a study or trial or do not perform a study or trial on our anticipated schedule or consistent with the investigator agreements, study or trial protocol, good clinical practices or other FDA or IRBs, ethics committees, or any other applicable requirements; • third-party organizations do not perform data collection, monitoring and analysis in a timely or accurate manner or consistent with the study or trial protocol or investigational or statistical plans; • regulatory inspections of our studies, trials or manufacturing facilities may, among others, require us to undertake corrective action or suspend or terminate our studies or clinical trials; • changes in governmental regulations or administrative actions; • the interim or final results of the study or clinical trial are inconclusive or unfavorable as to safety or efficacy; and • a regulatory agency concludes that our trial design is inadequate to demonstrate safety and efficacy. The results of pre-clinical studies do not necessarily predict future clinical trial results, and predecessor clinical trial results may not be repeated in subsequent clinical trials. Additionally, the FDA, EEA, or other regulatory entities may disagree with our interpretation of the data from our pre-clinical studies and clinical trials, or may find the clinical trial design, conduct or results inadequate to demonstrate safety or efficacy, and may require us to pursue additional pre-clinical studies or clinical trials, which could further delay the clearance or approval of our products. The data we collect from our current clinical trials, our pre-clinical studies and other clinical trials may not be sufficient to support regulatory clearance or approval. Following the 2012 Reorganization, our R&D and regulatory efforts are currently on hold. See "— If we are not able to realize the value of our technology and intellectual property by licensing/selling such technology, or by pursuing OEM and high volume sales opportunities, and, in addition, if we are unable to obtain additional financing while seeking such business opportunities, we may have to cease our operations". 19 Failure to secure or retain adequate coverage or reimbursement for our products by third-party payors could harm our business, financial condition and results of operations. We expect that sales of our products will be limited unless a substantial portion of the sales price of the products is paid for by third-party payors, including governmental agencies, private insurance companies, health maintenance organizations, preferred provider organizations and other managed care providers. Although the costs of insulin pump therapy and supplies are generally reimbursable in high-income countries, we may need to meet certain requirements to have our products covered and/or may have to agree to a net sales price lower than the net sales price we might otherwise charge. Our initial dependence on the commercial success of our insulin pumps makes us particularly susceptible to any cost containment or price reduction efforts. In addition, in some foreign markets, pricing and profitability of medical devices are subject to government control. Furthermore, there can be no assurance that third-party reimbursement and coverage will be available or adequate in either Europe, the BRIC countries, Mexico, Israel, the United States or any other international market, or that future legislation, regulation or reimbursement policies of third-party payors will not otherwise negatively affect the demand for our existing products or products under development. We believe that in the future reimbursement will be subject to increased restrictions in the United States and in other international markets. Healthcare market initiatives may lead third-party payors to decline or reduce reimbursement for the products. We further believe that the overall escalating cost of medical products and services will continue to lead to increased pressures on the healthcare industry, both domestically and internationally, to reduce the cost of products and services, including our current products and products under development. Moreover, compliance with administrative procedures or requirements of third-party payors may result in delays in processing approvals by those payors for patients to obtain coverage for the use of our products. Healthcare reform legislation in the United States and elsewhere could harm our revenues and financial condition. From time to time, the U.S. Congress and other foreign legislative bodies consider legislation that could significantly change the statutory provisions governing the regulatory clearance or approval, manufacture and marketing of medical devices. In addition, regulations and regulatory guidance are often revised or reinterpreted by the FDA in ways that may significantly affect our business and our products. It is impossible to predict whether legislative changes will be enacted or if regulations, guidance or interpretations will be changed, and what the impact of such changes, if any, may be. In recent years, there have been numerous initiatives on the federal and state levels for comprehensive reforms affecting the payment for, the availability of, and reimbursement for, healthcare services in the United States (including the recent Patient Protection and Affordable Care Act, as amended by the Health Care and Education Affordability Reconciliation Act). These initiatives have ranged from proposals to fundamentally change federal and state healthcare reimbursement programs, including providing comprehensive healthcare coverage to the public under governmental funded programs, to minor modifications to existing programs. Such initiatives may impact existing government healthcare programs and change the statutory provisions governing the regulatory clearance or approval, manufacture and marketing of medical devices. Therefore, such initiatives (if and to the extent they become effective) may significantly affect the healthcare industry, and harm our business, financial condition and results of operations. Risks Related to Our Intellectual Property If we are unable to protect our intellectual property rights, our competitive position could be harmed and we may not be able to meet our current business objectives. Our success and ability to compete depends in large part upon our ability to protect our intellectual property. We have submitted several patent applications in various countries, usually including the United States, the European Community, Israel and Canada, with respect to the features and processes on which the novelty of our products depends. We face several risks and uncertainties in connection with our intellectual property rights, including, among others: • pending and future patent applications may not issue as patents or, if issued, may not issue in a form that will be advantageous to us; • any issued patents may be challenged, invalidated or legally circumvented by third parties; • our patents may not be upheld as valid and enforceable or prevent the development of competitive products; • for a variety of reasons, we may decide not to file for patent protection; and • the laws of certain countries in which we intend to sell our products, including China, may not protect our intellectual property rights to the same extent as the laws of the United States, Europe or Israel. 20 Consequently, our competitors could develop, manufacture and sell products that directly compete with our products, which could decrease our sales and diminish our ability to compete effectively. In addition, competitors could attempt to develop their own competitive technologies that fall outside of our intellectual property rights. If our intellectual property does not adequately protect us from our competitors’ products and methods, our competitive position could be materially adversely affected. Moreover, if we fail to protect our intellectual property and maintain its value, it might harm our efforts to sell or license our technology to third parties, and to seek OEM and high volume sales opportunities (in accordance with our current business strategy following the 2012 Reorganization). In such case, we may be in a position where we have to cease our operations. See "— If we are not able to realize the value of our technology and intellectual property by licensing/selling such technology, or by pursuing OEM and high volume sales opportunities, and, in addition, if we are unable to obtain additional financing while seeking such business opportunities, we may have to cease our operations". Our efforts to protect our intellectual property may be less effective in some countries where intellectual property rights are not as well protected as in the United States. The laws of some countries do not protect proprietary rights to the same degree as the laws of the United States and there is a risk that our ability to protect our proprietary rights may not be adequate in these countries. Many companies have encountered significant problems in protecting their proprietary rights against copying or infringement in such countries, some of which are countries in which we intend to sell our products. In particular, the application of laws governing intellectual property rights in China is uncertain and evolving and could involve substantial risks to us. If we are unable to adequately protect our intellectual property rights in China, our future attempts (if any) to penetrate the Chinese market may be harmed. In addition, our competitors in China and these other countries may independently develop similar technology or duplicate our products, even if unauthorized, which could potentially reduce our sales in these countries and harm our business, financial condition and results of operations. The steps we have taken to protect our intellectual property may not be adequate, which could have a material adverse effect on our ability to compete in the market and meet our current strategic goals. In addition to patents, we rely on confidentiality, non-compete, non-disclosure and assignment of inventions provisions, as appropriate, with our employees, consultants and, to some extent, our distributors, to protect and otherwise seek to control access to, and distribution of, our proprietary information. These measures may not be adequate to protect our intellectual property from unauthorized disclosure, third-party infringement or misappropriation, for the following reasons: • the agreements may be breached, may not provide the scope of protection we believe they provide or may be determined to be unenforceable; • we may have inadequate remedies for any breach; • trade secrets and other proprietary information could be disclosed to our competitors;or • others may independently develop substantially equivalent or superior proprietary information and techniques or otherwise gain access to our trade secrets or disclose such technologies. Specifically with respect to non-compete agreements, under current U.S. and Israeli law, we may be unable to enforce these agreements, in whole or in part, and it may be difficult for us to restrict our competitors from gaining the expertise that our former employees gained while working for us. If, for any of the above reasons, our intellectual property is disclosed or misappropriated, it could harm our ability to protect our rights and could have a material adverse effect on our business, financial condition and results of operations. Moreover, if we fail to protect our intellectual property and maintain its value, it might harm our efforts to sell or license our technology to third parties, and to seek OEM and high volume sales opportunities. In such case, we may be in a position where we may have to cease our operations. See "— If we are not able to realize the value of our technology and intellectual property by licensing/selling such technology, or by pursuing OEM and high volume sales opportunities, and, in addition, if we are unable to obtain additional financing while seeking such business opportunities, we may have to cease our operations" 21 Third-party claims of infringement or other claims against us could require us to redesign our products, seek licenses, or engage in future costly intellectual property litigation, which could negatively affect our future business and financial performance. Substantial litigation over intellectual property rights exists in the medical device industry. We expect that we may be subject to third-party infringement claims as our revenues increase, the number of competitors grows and the functionality of products and technology in different industry segments converges. Third parties may currently have, or may eventually be issued, patents on which our current or future products or technologies may infringe. We are aware of certain patents and patent applications owned by our competitors that cover different aspects of insulin infusion and the related devices. Any of these third parties might make a claim of infringement against us.Any resulting litigationregardless of its outcome, would likely result in the expenditure of significant financial resources and the diversion of management’s time and resources. In addition, litigation in which we are accused of infringement may cause negative publicity, adversely impact prospective customers, cause product shipment delays, prohibit us from manufacturing, marketing or selling our current or future products, require us to develop non-infringing technology, make substantial payments to third parties or enter into royalty or license agreements, which may not be available on acceptable terms, or at all. If a successful claim of infringement were made against us and we could not develop non-infringing technology or license the infringed or similar technology in a timely and cost-effective manner, our ability to generate significant revenues may be substantially harmed and we could be exposed to significant liability. A court could enter orders that temporarily, preliminarily or permanently enjoin us or our customers from making, using, selling, offering to sell or importing our current or future products, or could enter an order mandating that we undertake certain remedial activities. Claims that we have misappropriated the confidential information or trade secrets of third parties can similarly harm our reputation, business, financial condition or results of operations. We may also become involved in litigation in connection with our brand name rights. We do not know whether others will assert that our brand name infringes their trademark rights. In addition, names we choose for our products may be claimed to infringe names held by others. If we have to change the names we use, we may experience a loss in goodwill associated with our brand name, customer confusion and a loss of sales. We may need to initiate lawsuits to protect or enforce our patents and other intellectual property rights, which could be expensive and, if we lose, could cause us to lose some of our intellectual property rights, which would harm our ability to compete in the market. We rely on patents to protect a portion of our intellectual property and our competitive position. Patent law relating to the scope of claims in the technology fields in which we operate is still evolving and, consequently, patent positions in the medical device industry are generally uncertain. In order to protect or enforce our patent rights, we may initiate patent litigation against third parties, such as infringement suits or interference proceedings. Any lawsuits that we initiate could be expensive, take significant time and divert management’s attention from other business concerns, and the outcome of litigation to enforce our intellectual property rights in patents, copyrights, trade secrets or trademarks is highly unpredictable. Litigation also puts our patents at risk of being invalidated or interpreted narrowly and our patent applications at risk of not issuing. In addition, we may provoke third parties to assert claims against us. We may not prevail in any lawsuits that we initiate and the damages or other remedies awarded, including attorney fees, if any, may not be commercially valuable. The occurrence of any of these events could harm our business, financial condition and results of operations. 22 Risks Related to Our Operations in Israel Conditions in Israel could harm our business, financial condition and results of operations. We are incorporated under Israeli law and our principal offices, research and development facilities and some of our suppliers are located in Israel. Accordingly, political, economic and military conditions in Israel directly affect our business. Since the State of Israel was established in 1948, a number of armed conflicts have occurred between Israel and its Arab neighbors. Although Israel has entered into various agreements with Egypt, Jordan and the Palestinian Authority, there has been an increase in unrest and terrorist activity, which began in September 2000 and has continued with varying levels of severity. In mid-2006, a war took place between Israel and Hezbollah in Lebanon, resulting in thousands of rockets being fired from Lebanon up to approximately 50 miles into Israel, including into Haifa where our facility is located. In addition, the establishment in 2006 of a government in the Palestinian Authority by representatives of the Hamas militant group has created additional unrest and uncertainty in the region, escalating to a wide scale attack by Israel in December 2008, in retaliation to rocket attacks into southern Israel. Furthermore, several countries, principally in the Middle East, still restrict doing business with Israel and Israeli companies, and additional countries may impose restrictions on doing business with Israel and Israeli companies if hostilities in Israel continue or increase. These restrictions may materially limit our ability to sell our products to companies in these countries. Moreover, since December 2010, there has been a wave of protests and civil resistance demonstrations in several countries in the Middle East and North Africa, including Egypt and Syria, which share a border with Israel. The demonstrations and acts of civil resistance in Egypt led to the resignation of the former Egyptian president Hosni Mubarak and to extensive revisions in the Egyptian governmental structure. It is not clear how this revolutionary wave, also known as the Arab Spring, will develop and how it will affect the political and security situation in the Middle East. It is also not clear how it will affect Israel and its relationship with its Arab neighbors. It is also widely believed that Iran, which has previously threatened to attack Israel, has been stepping up its efforts to achieve nuclear capability. Iran is also believed to have a strong influence among extremist groups in the region, such as Hamas in Gaza and Hezbollah in Lebanon. The tension between Israel and Iran may escalate in the future and turn violent, which could affect the Israeli economy generally and us in particular. Any hostilities involving Israel or the interruption or curtailment of trade between Israel and its present trading partners, or a significant downturn in the economic or financial condition of Israel, could adversely affect our operations and product development, cause our revenues to decrease and adversely affect the share price of publicly traded companies having operations in Israel, such as us, or otherwise adversely affect business conditions and our operations. Moreover, parties with whom we do business may decline to travel to Israel during periods of heightened unrest or tension, forcing us to make alternative arrangements when necessary. The political and security situation in Israel may also result in parties with whom we have agreements involving performance in Israel claiming that they are not obligated to perform their commitments under those agreements pursuant to force majeure provisions in the agreements. Finally, any hostilities involving Israel could have a material adverse effect on our facilities or on the facilities of our local suppliers in which event, all or a portion of our inventory may be damaged, and our ability to deliver products to customers could be materially adversely affected. Our commercial insurance does not cover losses that may occur as a result of events associated with the security situation in the Middle East. Although the Israeli government currently covers the reinstatement value of direct damages that are caused by terrorist attacks or acts of war, we cannot assure you that this government coverage will be maintained or, if maintained, will be sufficient. Any losses or damages incurred by us could harm our business, financial condition and results of operations. According to the Israeli law citizens are obligated to serve in military reserve and perform their annual military duties. According to the Israeli law citizens are obligated to serve in military reserve and perform their annual military duties. Military reserve duties of key personal may affect our business Pursuant to the terms of the government grants we have received for research and development expenditures through the Office of the Chief Scientist, we are obligated to pay certain royalties to the Israeli government from sales of our products, which affects our results of operations. Such conditions may also limit our ability to transfer and license our know-how and technology outside of Israel, or manufacture our products outside of Israel. In addition, the amount of royalties will increase if we decide to manufacture our products abroad or transfer technologies outside of Israel, which could negatively affect our cost of production or future transactions with respect to our products. If we fail to comply with the conditions of the grants, we may be required to refund grants previously received together with interest and penalties, and may be subject to criminal charges. We have received grants from the government of Israel through the Office of the Chief Scientist of the Ministry of Industry, Trade and Labor, or the Office of the Chief Scientist, for the financing of a portion of our research and development expenditures in Israel pursuant to the Encouragement of Industrial Research and Development Law 5744-1984, or the Research and Development Law. Under the Research and Development Law, royalties on the revenues derived from sales of products (and related services) developed (in all or in part) according to, or as a result of, the Office of the Chief Scientist funded plans are payable to the Israeli government, at annual rates which are determined under the Encouragement of Industrial Research and Development Regulations (Rate of Royalties and Rules for the Payment thereof), 1996, or the R&D Regulations, up to 300% of the aggregate amount of the grants received by the Office of the Chief Scientist, plus annual interest (as defined in the R&D Regulations). As of December 31, 2011, provision for royalties to the Office of the Chief Scientist was NIS 6,795 thousand (approximately US$1,778 thousand) including accrued interest. Payment of royalties will affect our results of operations. 23 Any intellectual property developed using the Office of the Chief Scientist funds must be fully and originally owned by the Israeli company which received such funds. The Research and Development Law restricts the ability to transfer abroad know-how funded by the Office of the Chief Scientist. Transfer of such know-how to a foreign entity requires prior Office of the Chief Scientist approval and is subject to payment of a redemption fee to the Office of the Chief Scientist calculated according to formulas provided under the Research and Development Law. The Research and Development Law discusses two know how transfers scenarios, namely (i) the sale of the know-how as part of an asset sale whereby the company's activity remains in Israel and (ii) the sale of the know-how within the scope of a sale of the company that as a result of which, the company ceases to be a corporation incorporated in Israel. The formula for calculating the redemption fee in the event of sale of the company whereby the company ceases to exist as an Israeli entity is based on the ratio between the aggregate amounts of the Office of the Chief Scientist grants to total amount of investment in the company less the financial assets multiplied by the sale price of the company. According to a recent Amendment to the Research and Development Law dated January 6, 2011, a new formula for calculating the redemption fee in the event of sale of the company will enter into force subject to promulgation of certain regulations that shall set the maximum amounts for the increased Office of the Chief Scientist redemption fees. The new formula will be based, in general, on the ratio between the aggregate Office of the Chief Scientist grants received by the company, to the company's aggregate R&D expenses less the financial assets, multiplied by the sale price of the company. In addition, under the Research and Development Law, products developed as a result of research and development activities funded by the Office of Chief Scientist, must, as a general matter, be manufactured in Israel. Manufacturing of products abroad, as well as the transfer of technologies outside of Israel, require the prior approval of the Office of the Chief Scientist and will result in an increase of the amount owed to the Israeli government by the recipient of the grants and the rate of royalty repayment. The transfer of no more than 10% of the manufacturing capacity in the aggregate is exempt under the Research and Development Law from obtaining the prior approval of the Office of the Chief Scientist. A company requesting funds from the Office of the Chief Scientist, also has the option of declaring in its grant application an intention to exercise a portion of the manufacturing capacity abroad, thus avoiding the need to obtain additional approval. In the event that manufacturing is transferred to a third party abroad, the increase in the amount owed to the Israeli government depends on the volume of manufacturing expected to be performed outside of Israel. If less than 50% of the manufacturing activity is performed outside of Israel, the amount owed will increase to 120% of the grant received; if more than 50% but less than 90% of the manufacturing activity is performed outside of Israel, the amount owed will increase to 150% of the grant received; and if more than 90% of the manufacturing activity is performed outside of Israel, the amount owed will increase to 300% of the grant received (all linked to the U.S. dollar plus annual interest, as defined in the R&D Regulations). We obtained an approval from the Office of Chief Scientist for the manufacturing of the consumable components of the Spring Zone Pump and the Spring Universal Infusion Sets by UPG in China (pursuant to our Master Manufacturing Agreement with UPG. See "Item 10C. Material Agreements – Master Manufacturing Agreement with UPG"). Under the Research and Development Law, we may be required to pay royalties in excess of the grants provided to us, the amount of which depends on the manufacturing volume that is performed outside of Israel. Royalties owed after manufacturing is transferred to a third party abroad are payable out of sales of the products for which the applicable grants were received at a rate equal to the ratio between the amounts of the grants received by Spring Health Solutions and the total amount of grants received plus our investment in the approved plans of Spring Health Solutions, as determined by an accountant of the Industrial Research and Development Administration (the body administering the Research and Development Law). Since the rate of royalty payment is dependent upon the volume of sales of the products for which the applicable grants were received, the timeframe for royalty payments is not set. However, as required under the Research and Development Law, we are required to analyze and file a report with the Office of the Chief Scientist regarding the volume of sales every six months until full payment of royalties owed. Royalties from sales reported on such semi-annual reports are required to be paid to the Israeli government on the date we submit the reports. Such liability, as well as the liability resulting from the limitations on the transfer of technology outside of Israel, could negatively affect our cost of production, our ability to outsource or transfer development or manufacturing activities, or any sale or ability to sell or engage in other possible transactions that we may want to consummate with respect to our technology. Furthermore, if we fail to comply with any of the conditions and restrictions imposed by the Research and Development Law or by the specific terms under which we received the grants, we may be required to refund any grants previously received together with interest and penalties. If we transfer know how and technology outside of Israel without obtaining the approval of the Office of Chief Scientist, we may also be subject to criminal charges. In recent years, the government of Israel has accelerated the rate of repayment of the Office of Chief Scientist grants and may further accelerate them in the future. These restrictions on transferring technologies and/or manufacturing outside of Israel continue to apply even after we have repaid any grants, in whole or in part. 24 Exchange rate fluctuations may decrease our earnings if we are not able to hedge our currency exchange risks successfully. We expect that a majority of our revenues will be denominated in currencies other than the NIS. However, a significant portion of our costs, including personnel and some marketing and facilities expenses, are incurred in NIS. If the other currencies affecting our operations decline in value in relation to the NIS, it will become more expensive for us to fund our operations in Israel. Historically, we have not engaged in hedging transactions since we only recently commenced sales of our products in currencies other than the NIS. In the future, if we do not successfully engage in hedging transactions, our results of operations may be subject to losses from fluctuations in foreign currency exchange rates. Your rights and responsibilities as a shareholder will be governed by Israeli law and differ in some respects from those under Delaware law. Since we are an Israeli company, the rights and responsibilities of our shareholders are governed by our amended and restated articles of association and our amended and restated memorandum of association, or, collectively, our amended and restated articles of association, and by Israeli law. These rights and responsibilities differ in some respects from the rights and responsibilities of shareholders in a Delaware corporation. In particular, a shareholder of an Israeli company has a duty to act in good faith towards the company and other shareholders and to refrain from abusing his, her or its power in the company, including, among others, in voting at the general meeting of shareholders on certain matters, such as amendments to a company’s articles of association, increases in a company’s authorized share capital, mergers and interested party transactions requiring shareholder approval. In addition, a shareholder who knows that it possesses the power to determine the outcome of a shareholders’ vote or to appoint or prevent the appointment of a director or executive officer in the company has a duty of fairness towards the company. However, Israeli law does not define the substance of this duty of fairness. Because Israeli corporate law has undergone extensive revisions in recent years, there is little case law available to assist in understanding the implications of these provisions that govern shareholder behavior. These provisions may be interpreted to impose additional obligations and liabilities on holders of our ordinary shares that are not typically imposed on shareholders of U.S. corporations. You may have difficulties enforcing a U.S. judgment against us, our executive officers and or asserting U.S. securities laws claims in Israel. A significant portion of our assets and the assets of our directors and executive officers are located outside the United States. We do not have significant tangible assets in the United States. Therefore, a judgment obtained against us or any of these persons in the United States, including one based on the civil liability provisions of the U.S. federal securities laws, may not be collectible in the United States and may not be enforced by an Israeli court. It also may be difficult for you to assert violations of the U.S. securities laws in original actions instituted in Israel. Provisions of our amended and restated articles of association and Israeli law may delay, prevent or hinder an acquisition of our company, which could prevent a change of control and, therefore, depress the price of our ordinary shares. Israeli corporate law regulates mergers, tender offers for acquisitions of shares above specified thresholds, transactions involving directors, officers or significant shareholders and other matters that may be applicable to change of control transactions. For example, a merger may not be consummated unless at least 50 days have passed from the date that a merger proposal was filed by each merging company with the Israel Registrar of Companies and at least 30 days from the date that the shareholders of both merging companies approved the merger. In addition, a majority of each class of securities of the target company must approve a merger. In addition, a full tender offer can only be completed if either (i) the shareholders who do not accept the offer hold less than 5% of the issued and outstanding share capital of the company or of the applicable class, and more than half of the shareholders who do not have a personal interest in the offer accept the offer, or (ii) the shareholder who do not accept the offer hold less than 2% of the issued and outstanding share capital of the company or of the applicable class. The shareholders, including those who indicated their acceptance of the tender offer, may, at any time within six months following the completion of the tender offer, petition the court to alter the consideration for the acquisition. Furthermore, our amended and restated articles of association provide for a staggered board, which could deter a potential purchaser from acquiring control of our company. For additional information on these matters, see “Item 10B. Memorandum and Articles of Association.” 25 Israeli tax considerations may also make potential transactions unappealing to us or to some of our shareholders. For example, Israeli tax law does not recognize tax-free share exchanges to the same extent as U.S. tax law. With respect to mergers, Israeli tax law allows for tax deferral in certain circumstances but makes the deferral contingent on the fulfillment of numerous conditions, including a holding period of two years from the date of the transaction during which sales and dispositions of shares of the participating companies are restricted. Moreover, with respect to certain share swap transactions, the tax deferral is limited in time, and when the time expires, tax then becomes payable even if no actual disposition of the shares has occurred. These provisions of Israeli law may delay, prevent or make difficult an acquisition of our company, which could prevent a change of control and therefore depress the price of our ordinary shares. Risks Related to Our Ordinary Shares Our ordinary shares may become ineligible for listing on the NASDAQ Capital Market, which could have a material adverse affect on the liquidity and price of our ordinary shares. On March 12, 2012, we received a letter from The Nasdaq Stock Market LLC, indicating that based on our closing bid price for the preceding thirty consecutive business days, the Company was not in compliance with the US$1.00 minimum bid price requirement as set forth in Nasdaq Listing Rule 5550(a)(2). Pursuant to Listing Rule 5810(c)(3)(A), we have a period of one hundred and eighty calendar days from such letter, or until September 10, 2012, to regain compliance. Compliance can be achieved by meeting the standard of a minimum bid price of US$1 per share for a minimum of ten consecutive business days at any time during the one hundred and eighty day period. If we do not comply with regain compliance by such date, we may be delisted from The NASDAQ Capital Market. There is no assurance that we will be able to regain compliance with the applicable Nasdaq Listing Rules. If our ordinary shares become ineligible for listing on The NASDAQ Capital Market, and is thereafter traded only on the over-the-counter market, our shareholders' ability to purchase and sell our ordinary shares could be less orderly and efficient and more costly. Furthermore, a delisting of our ordinary shares could have a material adverse effect on our business operations, by causing a loss of confidence by investors and suppliers and by impairing our ability to obtain additional funding in the capital markets. As a result of the negative impact on the liquidity of our equity securities and on our business, a delisting would also likely decrease the market price of our equity securities and increase the volatility of our share price. Our shares are listed for trade on more than one stock exchange, and this may result in price variations. Our ordinary shares are listed for trading on The NASDAQ Capital Market and on the Tel Aviv Stock Exchange, or TASE. This may result in price variations. Our ordinary shares are traded on these markets in different currencies, U.S. dollars on The NASDAQ Capital Market and New Israeli Shekels on the TASE. These markets have different opening times and close on different days. Different trading times and differences in exchange rates, among other factors, may result in our shares being traded at a price differential on these two markets. In addition, market influences in one market may influence the price at which our shares are traded on the other. The market price of our ordinary shares may be affected by a limited trading volume and may fluctuate significantly. In August 2010, we registered our ordinary shares on The NASDAQ Capital Market, and there has been a limited public market for our ordinary shares since. There can be no assurance that an active trading market for our ordinary shares will develop. The NASDAQ Capital Market provides limited liquidity as compared to The NASDAQ Global Market or other national exchanges. An absence of an active trading market could adversely affect our shareholders’ ability to sell our ordinary shares in short time periods. Our ordinary shares have experienced, and are likely to experience in the future, significant price and volume fluctuations, which could adversely affect the market price of our ordinary shares without regard to our operating performance. The lack of an active trading market in the United States may also result in the loss of research coverage by any securities analysts that may cover our company in the future. Moreover, we cannot assure you that any securities analysts will initiate or maintain research coverage of our company and our ordinary shares in the United States. 26 We are controlled by a small number of existing shareholders, who may make decisions with which you may disagree. Three of our shareholders are parties to a voting agreement pursuant to which they vote together on matters brought before meetings of our shareholders. Consequently, these shareholders’ holdings are aggregated and they are deemed beneficial holders of approximately 12.32% of our outstanding ordinary shares as of December 31, 2011. These shareholders, who also serve as directors of the Company, may exercise significant influence over our operations and business strategy and will have sufficient voting power to influence all matters requiring approval by our shareholders, including the ability to elect or remove directors, approve or reject mergers or other business combination transactions, raise future capital and amend our amended and restated articles of association. The interests of these shareholders may differ from the interests of our other shareholders. In addition, subject to a tag-along right among themselves, these shareholders are not prohibited from selling a controlling interest in us to a third party. Furthermore, this concentration of ownership may delay, prevent or deter a change in control, or deprive you of a possible premium for your ordinary shares as part of a sale of our company. For a more detailed description of the voting agreement, see “Item 7B. Related Party Transactions” in this annual report on Form 20-F. If securities or industry analysts do not publish research or reports about our business, or if they change their recommendations regarding our ordinary shares or their outlook on our industry as a whole adversely, our ordinary share price and trading volume could decline. The trading market for our ordinary shares is influenced by research reports and opinions that securities or industry analysts publish about our business and our industry as a whole. We are not currently covered by Israeli or U.S. analysts. Investors have numerous investment opportunities and may limit their investments to publicly traded companies that receive thorough research coverage. If no analysts commence coverage of us or if one or more analysts covering us cease to cover us or fail to publish reports in a regular manner, we could have limited visibility in the U.S. financial markets, which could cause a significant and prolonged decline in the price of our ordinary shares due to lack of investor awareness. In the event that we do not obtain analyst coverage, or if in the future one or more analysts downgrade our ordinary shares or comment negatively about our prospects, the prospects of other companies operating in our industry or the overall outlook of our industry as a whole, the price of our ordinary shares could decline significantly. Additional financing may result in dilution to our shareholders. On September 12, 2011, we filed a shelf prospectus, or the Shelf Prospectus, in Israel. The Shelf Prospectus is valid for a period of two years and may be used by the Company to raise capital or debt through the issuance of shares, bonds, convertible bonds and/or warrants to purchase shares or bonds, at the discretion of the Company, subject to a supplemental shelf offering reports in which the Company would describe the specific terms of the offering, including the terms of the securities offered. Since the publication of the Shelf Prospectus, the Company has made three offerings of ordinary shares (including, in one offering, warrants to purchase our ordinary shares) pursuant to supplemental shelf offering reports published in Israel. In connection with these three offerings, a total of 2,917,652 ordinary shares and 1,150,000 warrants to purchase ordinary shares were issued, diluting the interest of existing shareholders. All ordinary shares and warrants offered pursuant to the Shelf Prospectus were offered under Regulation S of the Securities Act (category 1). On September 2, 2011, we filed a shelf registration statement on Form F-3, or the Shelf Registration Statement. The Shelf Registration Statement was declared effective by the SEC on November 18, 2011. Under the Shelf Registration Statement, we may offer and sell, from time to time, in one or more public offerings, up to $25 million of ordinary shares, debt securities, warrants, subscription rights or units, or any combination thereof. The specifics of any such offering, along with the prices, terms, and the use of proceeds of any such securities offered by the Company, will be determined at the time of any such offering and will be described in detail in a prospectus supplement filed at the time of any such offering. As of the date of this annual report on Form 20-F, we have not yet made any offering pursuant to the Shelf Registration Statement. We will need to raise additional funds in the near future in order to meet our current business objectives. See "— If we are not able to realize the value of our technology and intellectual property by licensing/selling such technology, or by pursuing OEM and high volume sales opportunities, and, in addition, if we are unable to obtain additional financing while seeking such business opportunities, we may have to cease our operations". Additional financing may not be available on terms acceptable to us, or at all. If we raise additional funds by issuing equity securities, you may experience significant dilution of your ownership interest and the newly issued securities may have rights senior to those of the holders of our ordinary shares. Alternatively, if we raise additional funds by obtaining loans from third parties, the terms of those financing arrangements may include negative covenants or other restrictions on our business that could impair our operational flexibility, and would also require us to fund additional interest expense. If additional financing is not available when required or is not available on acceptable terms, we may be unable to successfully commercialize our products or to maintain the value of our technology while we seek opportunities to license and/or sell such technology (or part of it) to third parties. See "— If we are not able to realize the value of our technology and intellectual property by licensing/selling such technology, or by pursuing OEM and high volume sales opportunities, and, in addition, if we are unable to obtain additional financing while seeking such business opportunities, we may have to cease our operations". If we are unable to obtain financing, that could have a material adverse effect on our business, financial condition and results of operations, and as a result we may have to cease our operations. Future sales of our ordinary shares could reduce our stock price. A substantial number of ordinary shares held by our current shareholders or issuable upon exercise of options and warrants are eligible for future sale in the public market, and may be sold in a registered offering under the Securities Act of 1933, as amended, or the Securities Act, or pursuant to an exemption from registration. 27 We may experience significant fluctuations in our quarterly results of operations, which could cause us to miss expectations about these results and cause the trading price of our ordinary shares to decline. Fluctuations in our quarterly results of operations may result from numerous factors, including, among others: • M&A transactions or sale of any of our material assets; • our commercialization efforts and market acceptance of our products; • the performance of our third-party distributors; • our ability to manufacture our products efficiently; • practices of third-party payors with respect to reimbursement for our current or future products; • timing of regulatory approvals and clearances and our ability to maintain any such approvals and clearances; • our ability to develop, introduce and deploy new products and product enhancements that meet customer requirements in a timely manner; • changes to applicable federal, state, local and international laws or regulations; • changes to our effective tax rates; • delays in, or failures of, deliveries by our suppliers; • delays in shipping; • our ability to access capital and control expenses; • new product introductions by our competitors; • changes in our pricing and distribution terms or those of our competitors; • timing of research and development expenditures; and • market conditions in the diabetes medical devices industry and the global economy as a whole. These factors, some of which are not within our control, may cause the trading price of our ordinary shares to fluctuate substantially. In particular, if our quarterly results of operations fail to meet or exceed the expectations of securities analysts or investors, the trading price of our ordinary shares could drop suddenly and significantly. In addition, following the 2012 Reorganization, we may enter into licensing/sale transactions relating to our technology (or part of it) and OEM and high volume sales transactions. Therefore, we believe that future quarterly comparisons of our financial results will not necessarily be meaningful and should not be relied upon as an indication of our future performance. The trading price of our ordinary shares may continue to be volatile. The trading price of our ordinary shares on The NASDAQ and the TASE has been volatile and we expect that it will continue to be so. The trading price of our ordinary shares may be affected by a number of factors, including, among others: • our failure to maintain and increase production capacity and reduce per unit production costs; • our failure to find and enter into licensing/sale transactions relating to our technology (or part of it) or OEM and high volume sales transactions; • our failure to regain compliance with the US$1 minimum bid price requirement as set forth in Nasdaq Listing Rule 5550(a)(2), and therefore delisting of our ordinary shares from the The Nasdaq Capital Market • changes in the availability of third-party reimbursement in the United States or other countries; • the volume and timing of orders for our products; • developments in administrative proceedings or litigation related to intellectual property rights; • the issuance of patents to us or our competitors; • the announcement of new products or product enhancements by us or our competitors; • the announcement of technological or medical innovations in the treatment or diagnosis of diabetes; • changes in governmental regulations or in the status of our regulatory approvals or applications; • developments in our industry; • the publication of clinical studies relating to our products or a competitor’s product; • quarterly variations in our or our competitors’ results of operations; • changes in earnings estimates or recommendations by securities analysts; and • general market conditions. 28 The above market and industry factors could have a material adverse effect on the trading price of our ordinary shares, regardless of our actual operating performance. Furthermore, certain historical fluctuations in the trading price of our ordinary shares on the TASE have been unrelated or disproportionate to our operating performance. Market volatility reached unprecedented levels in the second half of 2008, resulting in the bankruptcy or acquisition of, or government assistance to, several major U.S. and international financial institutions and a material decline in global economic conditions. In particular, the U.S. equity markets experienced significant price and volume fluctuations that have affected the trading prices of equity securities of many medical device and technology companies. Among other factors, continued uncertainty regarding global economic conditions could continue to cause the trading price of our ordinary shares to be volatile. We do not expect to pay dividends, and any return on investment may be limited to the value of our ordinary shares. We have never declared and do not anticipate paying cash dividends on our ordinary shares in the foreseeable future. Our board of directors has discretion to declare and pay dividends on our ordinary shares and will make any determination to do so on a number of factors, including, among others, our earnings, financial condition and other business and economic factors that our board of directors may deem relevant. In addition, we may only pay dividends in any fiscal year out of “profits” (as defined by the Companies Law), provided that the distribution is not reasonably expected to impair our ability to fulfill our outstanding and expected obligations. If we do not pay dividends, our ordinary shares may be less valuable because a return on your investment will only occur if the trading price of our ordinary shares appreciates. Risks Related to Taxation If at any time we are treated as a passive foreign investment company, or PFIC, under U.S. federal income tax laws, our U.S. shareholders may be subject to adverse tax consequences. We would be classified as a PFIC for U.S. federal income tax purposes, for any taxable year in which, after applying relevant look-through rules with respect to the income and assets of our subsidiaries, either at least 75% of our gross income is “passive income,” or on average at least 50% of the gross value of our assets is attributable to assets that produce passive income or are held for the production of passive income. If we are classified as a PFIC at any time that a U.S. Holder (as defined in “Item 10E. Taxation—United States Federal Income Tax Considerations”) holds our ordinary shares, such holder could be subject to additional taxes and a special interest charge in respect of gain realized from the sale or other disposition of our ordinary shares and upon the receipt of “excess distributions” (as defined in the United States Internal Revenue Code of 1986, as amended, or the Code). In addition, special U.S. federal income tax reporting requirements will apply. Each U.S. Holder should consult its own tax advisor concerning the U.S. federal income tax consequences of holding our ordinary shares if we were a PFIC in any taxable year in light of such holder’s particular circumstances. Item 4. Information on the Company 4.A HISTORY AND DEVELOPMENT OF THE COMPANY We are a medical device company engaged through our subsidiaries in the research, development, manufacture and sale of innovative products for diabetes treatment and drug delivery. We have developed durable and semi-disposable insulin pumps, which continuously infuse insulin into a patient’s body using our proprietary spring-based delivery technology. We believe that our spring-based delivery mechanism is cost-effective compared to a motor and gear train and allows us to incorporate certain advantageous functions and design features in our insulin pumps. 29 Our registered office is located at 3 HaSadna St., Tirat Carmel 39032, Israel. Our telephone number is +972-73-2507100. Our website address is www.dmedicalindustries.com and we havelaunched a new website, www.springnow.com, which is primarily intended for physicians and diabetes patients. The information on, or accessible through, our websites does not constitute part of this annual report on Form 20-F. Our agent for service of process in the United States is Corporation Service Company located at 1180 Avenue of the Americas, Suite 210, New York, NY 10036. We were incorporated as a private company in the State of Israel in 1992 under the name Pe’er Lifts and Industries (92) Ltd. In January 1994, we changed our name to Ram Zur Industries Ltd. and, in August 1994, we became a public company by offering our ordinary shares to the public in Israel and listing our ordinary shares on the TASE. In January 2001, we changed our name to Arit Systems Ltd., and, in January 2005, we changed our name to our current name – D. Medical Industries Ltd. In August 2010, we completed an underwritten public offering of our ordinary shares, or the 2010 Offering. Following the completion of the 2010 Offering, we listed our shares on The NASDAQ Capital Market, and began applying the reporting leniencies afforded under the Israeli Securities Law to companies whose securities are listed both on the NASDAQ and the TASE. We commenced operations as a medical device company in late 2004 through our investment in Nilimedix Ltd. (currently – Spring Health Solutions Ltd.) We formed our subsidiaries, G-Sense and Medx-Set (currently – Spring-Set Health Solutions Ltd.) in April 2005 and January 2008, respectively. In January 10, 2011, Nilimedix Ltd. changed its name to its current name - Spring Health Solutions Ltd., and Medx-Set changed its name to its current name – Spring-Set Health Solutions Ltd. In June 2011, we founded Spring Inc., a new indirect subsidiary which is incorporated under the laws of the State of Delaware and is wholly owned by Spring Health Solutions. During 2011, Spring Inc. has entered into a few non-exclusive distribution agreements for the distribution of the Spring Universal Infusion Sets in the U.S. Until August 2011, we were the controlling shareholder of NextGen Biomed Ltd., or NextGen, a, an Israeli public company that owned a controlling interest (through a holding company) in Sindolor Medical Ltd.On May 30, 2011, we entered into a definitive agreement with Shai Sapir Investments Ltd. for the sale of our holdings in NextGen. The closing of the sale transaction occurred on August 3, 2011, following which we no longer own shares of NextGen or its subsidiaries. We operate mainly through our subsidiary, Spring Health Solutions, which has developed our core proprietary technology, the spring-based delivery mechanism. Spring Health Solutions operates in conjunction with Spring-Set Health Solutions and Spring Health Solutions Inc. on manufacturing and marketing our Spring Universal Infusion Sets. G-Sense is focused on researching and developing a continuous glucose monitoring system and intends to cooperate with Spring Health Solutions to develop a combined continuous glucose monitoring and insulin pump device on one patch. On September 2, 2011, we filed a shelf registration statement on Form F-3, or the Shelf Registration Statement. The Shelf Registration Statement was declared effective by the SEC on November 18, 2011. Under the Shelf Registration Statement, we may offer and sell, from time to time, in one or more public offerings, up to $25 million of ordinary shares, debt securities, warrants, subscription rights or units, or any combination thereof. The specifics of any such offering, along with the prices, terms, and the use of proceeds of any such securities offered by the Company, will be determined at the time of any such offering and will be described in detail in a prospectus supplement filed at the time of any such offering. As of the date of this annual report on Form 20-F, we have not yet made any offering pursuant to the Shelf Registration Statement. On September 12, 2011, we filed a shelf prospectus, or the Shelf Prospectus, in Israel. The Shelf Prospectus is valid for a period of two years and may be used by the Company to raise capital or debt through the issuance of shares, bonds, convertible bonds and/or warrants to purchase shares or bonds, at the discretion of the Company, subject to a supplemental shelf offering report in which the Company would describe the specific terms of the offering, including the terms of the securities offered. Since the publication of the Shelf Prospectus, the Company has made three offerings of ordinary shares (including, in one offering, warrants to purchase our ordinary shares) pursuant to supplemental shelf offering reports published in Israel. All ordinary shares and warrants offered pursuant to the Shelf Prospectus were offered under Regulation S of the Securities Act (category 1). 30 Reverse Stock Split Our shareholders approved a 32-for-one reverse stock split of our ordinary shares that we effected on April 28, 2010. The 32-for-one reverse stock split also applied to our outstanding options and warrants and has been reflected in the respective exercise prices. No fractional ordinary shares, warrants or options were issued in connection with the stock split, and all such fractional interests were rounded to the nearest whole number of ordinary shares, warrants or options. The 2012 Strategic Reorganization On March 22, 2012, we initiated the 2012 Reorganization, designed to focus our business on maximizing and realizing the value of our technology and intellectual property by licensing and/or selling such technology (or part of it) to third parties, while continuing to pursue new OEM and high volume sales opportunities. The 2012 Reorganization, which is designed to significantly reduce our ongoing operating expenses, included a staff reduction and a voluntary reduction in the compensation of, among others, the chairman of the board, the chief executive officer, chief financial officer and the chief operating officer. Following the 2012 Reorganization, we dismissed most of our employees. We currently employ our management and customer support personnel in order to continue supporting our current customer base, manage the Company, maintain the value of its technology and intellectual property assets and seek business opportunities. While our research and development, regulatory and some of our commercialization efforts are currently on hold, we continue to support our current customer base and continue to accommodate orders for our Spring Universal Infusion Sets. Principal Capital Expenditures None. 4.B BUSINESS OVERVIEW Background Information on our Industry Understanding Diabetes Diabetes is a chronic, life-threatening disease for which there is no known cure. Diabetes is caused by the body’s inability to produce or effectively utilize the hormone insulin, which prevents the body from adequately regulating blood glucose levels. Glucose is the primary source of energy for cells and must be maintained at certain concentrations in the blood so that cells can function optimally. Normally, the pancreas controls blood glucose levels by secreting the hormone insulin to lower blood glucose levels when concentrations are too high. In diabetics, the pancreas does not produce sufficient levels of insulin, or the body fails to utilize insulin effectively, causing blood glucose concentrations to rise to abnormally high levels. This condition is called hyperglycemia and can lead to serious chronic long-term complications, such as heart disease, limb amputations, loss of kidney function and blindness. To prevent high blood glucose levels, diabetics often administer insulin in an effort to normalize blood glucose levels. Unfortunately, the administration of insulin can drive blood glucose levels too low, resulting in hypoglycemia. In cases of severe hypoglycemia, diabetics risk acute complications, such as loss of consciousness or even death. Due to the potentially drastic nature of the acute complications associated with hypoglycemia, many diabetics are afraid of lowering their blood glucose levels. Consequently, they often remain in a hyperglycemic state, exposing themselves to the long-term chronic complications discussed above. According to American Diabetes Association (ADA), (i) diabetes was the seventh leading cause of death listed on U.S. death certificates for adults in 2007, (ii) adults with diabetes are subject to a substantially higher risk of suffering a stroke or dying from heart disease than adults who do not have diabetes, (iii) diabetes is the leading cause of new cases of blindness among adults aged 20 to 74 and is the leading cause of kidney failure, accounting for 44% of new cases in 2005, (iv) approximately 60 to 70% of diabetics have mild to severe forms of nervous system damage, and (v) more than 60% of non-traumatic lower-limb amputations occur in diabetics. Diabetes is typically classified into two major categories: Type 1 diabetes (previously called insulin-dependent diabetes mellitus or juvenile diabetes) and Type 2 diabetes (previously called non-insulin-dependent diabetes mellitus or adult-onset diabetes), which account for 5 to 10% and 90 to 95%, respectively, of all diagnosed diabetes cases in the United States. People with Type 1 diabetes must take insulin daily, while those with Type 2 diabetes may require diet and nutrition management, exercise, oral medications and/or the administration of insulin to regulate blood glucose levels. Due to the progressive nature of diabetes a significant number of poeple with Type 2 diabetes will require insulin therapy in order to regulate their blood glucose. 31 According to the National Diabetes Information Clearing House (NDICH), a unit of the National Health Institute, Type 1 diabetes: · is not currently preventable; · develops when the body’s immune system destroys pancreatic beta cells, the only cells in the body that produce insulin; · usually strikes children and young adults (although diabetes can occur at any age); and · may be caused by autoimmune, genetic or environmental factors, such as viruses. According to the NDICH, Type 2 diabetes: · usually begins as insulin resistance, a disorder in which (i) cells do not use insulin properly and require larger than normal amounts of insulin to function normally, causing (ii) the pancreas to gradually loses its ability to produce insulin; and · is associated with older age, obesity, a family history of diabetes, a history of gestational diabetes, impaired glucose metabolism, physical inactivity and race/ethnicity. Type 2 diabetes has become, in the last two decades, a sizable and growing problem among U.S. children and adolescents. Exposure to diabetes in utero has been suggested as being a possible contributing factor to the increase in incidence of Type 2 diabetes during childhood and adolescence. The rising incidence of Type 2 diabetes worldwide is attributed to the decrease in physical activity and increase rate of obesity. Children who are diagnosed with Type 2 diabetesare generally between 10-19 years of age, have a family history of Type 2 diabetes and have insulin resistance. Worldwide Prevalence of Diabetes The International Diabetes Federation (IDF), estimates that in 2011 diabetesaffects 366 million people worldwide and that by 2030, 552 million people will be affected by diabetes worldwide. The rising prevalence of diabetes – the IDF estimated that diabetes affected 151 million people worldwide in 2000 – is likely to be primarily due to rapid cultural and social changes, including aging populations, increasing urbanization, dietary changes, reduced physical activity and other unhealthy lifestyle and behavioral patterns. The following table presents projected regional estimates for diabetes in persons aged 20 to 79 in 2011 and 2030: 2011/2030 Region Population No. of diabetics Comparative diabetes prevalence Population No. of diabetics Comparative diabetes prevalence Increase in the no. of diabetics (In millions) (In millions) (%) (In millions) (In millions) (%) (%) North America & Caribbean 36 Middle East and North Africa 83 South-East Asia (1) 69 Europe (2) 22 South and Central America 59 Western Pacific (3) 42 Africa 90 Total 51 Source: International Diabetes Federation - The Diabetes Atlas. The South-East Asia region includes, among other countries, India. The Europe region includes Russia. The Western Pacific region includes, among other countries, China. 32 Cost of Treatment According to the Diabetes Atlas, published by the International Diabetes Foundation, estimated global healthcare expenditures associated with the treatment and prevention of diabetes and its complications are expected to total at least US$465 billion in 2011. By 2030, this number is projected to exceed US$595 billion. In addition, the Diabetes Atlas estimates that there is a large disparity in spending for diabetes treatment among regions and countries with more than 80% of estimated global diabetes expenditures made in higher income countries rather than in lower- and middle-income countries where over 80% of diabetics live. The following table presents projected diabetes-related regional healthcare expenditures in 2011 and 2030: Region (In US$billions) (In US$billions) North America & Caribbean Middle East and North Africa South-East Asia (1) Europe (2) South and Central America Western Pacific (3) Africa Source: International Diabetes Federation - The Diabetes Atlas The South-East Asia region includes, among other countries, India, Bangladesh, Nepal and Sri Lanka. The Europe region includes Russia. The Western Pacific region includes, among other countries, China, Indonesia, Australia, Japan, Korea, Philippines, Thailand and Vietnam. According to the Diabetes Atlas, the North American healthcare expenditures due to diabetes in the region are estimated to account for almost half (48%) of global diabetes-related healthcare spending. The USA alone accounts for most of the USD 223 billion spent in the region in 2011. In spite of the large number of diabetics in the South –East Asia Region, healthcare expenditures due to diabetes are estimated to be only USD 4.5 billion in 2011, accounting for less than 1% of the global total. Most of the estimate spending is expected to accur in India. We believe that a cost-effective solution for the treatment of diabetes is critical in developing countries where income levels are generally low since diabetics in these countries have to pay for most, if not all, of their treatment. In addition, if the healthcare systems in these countries undergo reforms and increase their support for diabetics, we believe that their limited resources will cause them to seek more cost-effective diabetes treatment solutions. We believe that the economic burden of diabetes treatment may be too high for some peoplein developed countries as well. People with diabetes who either reside in developed countries where reimbursement for diabetes treatment is limited, such as certain countries in eastern Europe, or reside in developed countries where the treatment of diabetes does not qualify for partial or full reimbursement under their national healthcare system, are also in need of a cost-effective solutions when they require insulin therapy. In addition, diabetics using private healthcare systems often require treatment solutions that are not cost prohibitive. Treating Diabetes Diabetes is often frustrating and difficult for people to manage because they must take into consideration many varied and changing factors that affect their treatment decisions on a daily basis, such asthe carbohydrate content of meals, exercise, stress, illness or impending illness, hormonal releases, variability in insulin absorption and changes in the effects of insulin on the body. People with insulin-dependent diabetes, consisting primarily of those with Type 1 , require (i) frequent daily monitoring of their blood glucose levels, and matching their daily insulin requirements to their daily nutrition, in order to maintain blood glucose levels within normal ranges, and (ii) a continuous supply of insulin throughout the day, known as basal insulin, provide for their background metabolic needs. In addition to basal insulin, insulin-dependent patients require supplemental insulin, known as bolus insulin, to compensate for carbohydrates ingested during meals or snacks and/or to correct elevated blood glucose levels. People with diabetesattempting to control their blood glucose levels more tightly in their attempt to prevent long-term complications associated with fluctuations in blood glucose levels are at greater risk forhypoglycemia. The time spent managing diabetes, the fluctuations in blood glucose levels and the fears of both hypoglycemia and long term complications all contribute to the often overwhelming physical and emotional burden borne by diabetics and their families. 33 Insulin Therapies There are three primary types of insulin therapy in practice today: · Conventional therapy:Administration of one to two doses of combined long/medium acting together with rapid acting insulin, using needles and syringes or insulin injector systems (as described under “—Insulin Delivery Systems—Insulin Injectors Systems”); · MDI (Multiple Daily Injection) therapy: The administration of, long acting insulin once a day together with rapid acting insulin before all meals and snacks as needed, using either needles and syringes or aninsulin injector system ; and · Insulin pump therapy: Continuous Subcutaneous Insulin Infusion) (CSII) the insulin delivery method that most closely mimics insulin secretion of the healthy pancreas.The insulin pump delivers rapid-acting insulin through a thin, flexible cannula inserted subcutaneously.A length of tubing connects the cannula to a reservoir (cartridge) of insulin loaded into the pump.Insulin pumps operate on a Basal – Bolus therapeutic principle (as described under “—Insulin Delivery Systems—Insulin Pumps”). Insulin Injector Systems Conventional and MDI therapies use insulin injector systems, which include pre-filled and reusable insulin pen injectors, insulin syringe and needle sets and insulin jet injectors. · Insulin pen injectors are either pre-filled, ready-to-use devices that contain multiple doses of insulin or reusable devices that use cartridges of insulin that are replaced every few days. Insulin pen injectors use short thin needles and a spring to deliver the medication. · Insulin syringe and needle sets are specially designed needles attached to small, hollow barrel-shaped devices equipped with a movable plunger and are intended for single use. Most insulin syringe and needle sets are packaged in ready-to-use form with the needle attached to the barrel. · Insulin jet injectors are designed to deliver insulin subcutaneously by releasing a high pressure jet stream through a very small opening located on the bottom of the injector. Insulin Pumps There are currently two types of insulin pumps available on the market: durable and fully-disposable. Durable insulin pumps are small mechanical devices slightly larger than a pager. A durable insulin pump is worn externally, usually on a belt or in a pocket, and delivers insulin subcutaneously through a disposable infusion set. An infusion set consists of two tubes: a tiny flexible plastic tube, known as a cannula, which is inserted beneath the skin, usually in the abdomen, arms or legs; and a thin plastic tube, which connects the cannula to the insulin pump. Infusion sets are usually replaced every two or three days. Insulin is delivered through the infusion set via a reservoir cartridge in an insulin pump that typically contains between 200 and 300 units of insulin. The reservoir cartridge connects to the infusion tubing through an adapter in the pump. Fully-disposable insulin pumps are small, light and self-adhesive disposable devices that are currently only commercially available by Insulet. The pump is worn directly on the skin beneath a person’s clothing for up to three days before it is replaced. Insulin is injected into a cartridge reservoir in the pump, which contains up to 200 units of insulin, and is delivered through a cannula (similar to the one used in a durable pump) inserted beneath the skin via an automated insertion process. A disposable insulin pump is accompanied by a wireless hand-held device, similar in size and appearance to a personal digital assistant, which is used to program and control the insulin pump. NHS Purchasing and Supply Agency, Centre for Evidence-based Purchasing, Buyers’ Guide: Insulin Pumps. CEP 08004 February 2008, estimates that the direct costs of insulin pump therapy are approximately three times higher than MDI therapy. These costs include equipment costs (insulin pumps and related disposables) and insulin costs. 34 The following table sets forth the 2008 market share of insulin delivery devices in Europe (according to Frost & Sullivan’s European Insulin Delivery Devices Market Outlook, April 2009) based on percent of revenues from sales by insulin delivery device: Type of Insulin Delivery Device Europe Non-Insulin Pump Delivery Devices 73.3 % Insulin Pumps 26.7 % However, GlobalData estimated the global insulin delivery devices market at $7.4 billion in 2010. Driven by the significant increase in prevalence of diabetes; the availability of reimbursement for insulin delivery devices and positive clinical outcomes from studies, the market is forecast to grow at a Compound Annual Growth Rate (CAGR) of 6% to exceed $11 billion in 2017. The Benefits of Insulin Pump Therapy MDI therapy and insulin pump therapy are intensive insulin management therapies, which have proven to be responsible for the ability to attain better metabolic control. Although conventional therapy is easy to administer and is relatively inexpensive in the short term, it is the least effective therapy and leads to the highest long-term complication rates, making it more expensive in the long term. The 1993 Diabetes Control and Complications Trial, or DCCT, which tracked people with Type 1 diabetes, and the 1rospective Diabetes Study, (UKPDS), which tracked people with Type 2 diabetes, demonstrated that diabeticswho intensively manage their blood glucose levels delayed the onset, and slowed the progression of, diabetes-related long-term complications. The DCCT demonstrated that intensive management reduced the risk of complications for people with Type 1 diabetesover an average period of 6.5 years by 76% for eye disease, 60% for nerve disease and 54% for albuminuria and 39% for microalbuminuria, both of which are symptoms of kidney disease. The UKPDS demonstrated that lowering blood glucose levels in people with Type 2 diabetesthrough intensive diabetes therapy resulted in lower incidences of diabetes-related eye disease, nervous system disease and kidney disease and that the rate of overall complications relating to microvascular disease decreased by 25% over an average of ten years. The 2005 Epidemiology of Diabetes Intervention and Complications Study(EDIC), which reexamined approximately 90% of the DCCT subjects over a period of six years, concluded that intensive diabetes therapy reduces the risk of cardiovascular disease by 42% and the risk of non-fatal heart attack, stroke or death from cardiovascular disease by 57%. Insulin pump therapy is widely considered to be the most physiological and most advanced of all insulin therapies because it most closely mimics a normally-functioning pancreas by using rapid-acting insulin and by allowing people to customize basal and bolus insulin doses to meet their specific and varying daily insulin needs. Studies have shown that MDI therapy, although more effective than conventional therapy, is less physiological than insulin pump therapy since it delivers a constant level of basal insulin during the day and night while the body’s needs for basal insulin is usually not as constant. In addition, MDI therapy may require as many as six unpleasant injections per day to compensate for each meal or snack. Insulin pump therapy has been shown to provide people with insulin-dependent diabetes with numerous advantages compared to MDI therapy, including: · Better Glycemic Control – several studies have demonstrated the superiority of insulin pump therapy over MDI therapy with respect to better glycemic control, reduced glycemic variability and hypoglycemic events. Insulin pump therapy also provides greater consistency in basal insulin absorption over MDI therapy due to the use of rapid-acting, as opposed to long-acting, insulin, and in bolus therapy through the infusion of supplemental insulin more frequently and without the need for injection. · Increased Lifestyle Flexibility – insulin pump therapy provides people with increased flexibility with respect to their diet, ability to exercise and sleeping habits. With MDI therapy, people may need to eat whether or not they are hungry to compensate for peaking insulin, falling blood glucose levels or exercise. With insulin pump therapy, insulin peaking is reduced and patients can generally compensate for falling blood glucose levels or exercise without being forced to eat by temporarily reducing their infusion rate of basal insulin. Moreover, insulin pump therapy frees people from frequent injections. 35 The Challenges of Current Insulin Pump Therapy Although insulin pump therapy is considered the best clinical treatment solution for people with Type 1 diabetes and for those with Type 2 diabetes who are insulin-dependent, its widespread adoption has been limited. We believe that the limited adoption of insulin pump therapy is attributable to its high cost and the less than optimal performance and design of currently available insulin pumps. We further believe that some of these factors are related to the use of a motor and gear train delivery method in our competitors’ insulin pumps. Cost The insulin pumps offered by our competitors use a motor and a gear train to administer insulin, which we believe results in high production costs. In addition, motor and gear trains require sophisticated and costly manufacturing processes. We believe that the high costs associated with motor and gear train insulin pumps have severely limited the adoption of such pumps, particularly in developing countries. As a consequence of the high costs associated with motor and gear train insulin pumps, durable insulin pumps have a list price of between US$4,000 and US$6,000. These costs are in addition to the continuing annual cost of infusion sets, batteries and a more expensive type of insulin recommended for the operation of an insulin pump. To our knowledge, durable insulin pumps currently on the market are generally intended to be used over a period of four years, which is the standard warranty period for such devices. The list price of Insulet’s Omnipod – the only marketed fully-disposable insulin pump – can be as low as US$700; however, after the initial acquisition of the system, a user of an Omnipod needs to purchase at least 10 disposable insulin pumps per month with a list price of US$34 each. Assuming a four-year operation period (the remote control of the Omnipod system also carries a four-year warranty period), and taking into account the cost of supplies required for the durable insulin pumps (estimated at US$1,500 per year, excluding the cost of insulin), the overall price of the fully-disposable insulin pump is even higher than the price of durable insulin pumps. The overall list price of the Omnipod could match the list price of a durable insulin pump after only two years of use. Nevertheless, the cost advantage of the fully-disposable insulin pump remains in its pay-as-you-go pricing model. Since we have only recently begun sales of ourSpring Universal Infusion Sets in a limited number of countries, have not yet begun sales of our Spring Zone Pump or the Spring Hybrid Patch Pump, and have not yet fully executed the manufacturing and supply agreement, we are not yet able to provide definitive information as to the costs or list prices of our products. Nevertheless, since our insulin pumps do not require a motor and gear train, we believe that we will be able to provide a cost-effective treatment solution to governments and private payors. For a detailed description of our spring-based technology and products, see “—Our Business.” In the United States and other developed countries, the costs of insulin pumps are usually covered in part by third-party payors, but co-payments and deductibles can still be significant. For example, co-payments in the United States vary widely depending on the type of coverage, but could typically amount to 20% of the cost of an insulin pump, which means that a person would have to invest between US$800 and US$1,200 for the insulin pump and US$300 annually for infusion sets, in addition to the cost of insulin. People with Type 2 diabetes typically face even higher costs because some of them do not receive reimbursements. We believe that a further obstacle to the widespread adoption of insulin pump therapy in the United States is third-party payors’ reluctance to cover the large up-front costs of durable insulin pumps due to the relatively short average length of time people remain with the same health plan and the risk that they may abandon insulin pump therapy. Performance We believe that motor and gear train delivery mechanisms have certain disadvantages. For example, the successful delivery of the intended dosage of insulin is dependent upon the proper operation of a complex process, beginning with a delivery command to the motor, which then activates the gear train and piston in order to create a chain reaction that eventually results in the delivery of the intended dosage of insulin. In order to achieve the force that would push the insulin into a person’s body, a motor and gear train-based delivery process requires many actions, while a spring-based delivery mechanism requires only one action – the release of the spring. Therefore, we believe that a motor and gear train-based insulin delivery process is more susceptible to malfunction than a spring-based delivery process since in a motor and gear train-based delivery process many individual faults can jeopardize the electromechanical delivery command. If not detected by the user, a malfunction can lead to hyperglycemia or hypoglycemia. For a detailed description of our spring-based delivery technology, see “—Our Business.” In addition, a motor and gear train system is not directly equipped for the real-time discovery of an improperly executed electromechanical command because it does not measure the flow of insulin into the body. This also leads to a limited ability to detect occlusions, which are blockages in the tubing, and an inability to detect air bubbles in the cartridge reservoir or infusion set of the insulin pumps. Although motor and gear train insulin pumps have an occlusion detection and warning feature, such detection may take up to a few hours since the actual insulin output is not closely monitored. Delayed occlusion detection poses an even higher risk to users while they are sleeping. In addition we believe that motor and gear train insulin pumps offer no solution to the detection of air bubbles in the pump system, which can prevent a full and accurate delivery of the intended insulin dosage. 36 Durable insulin pumps, including our Spring Zone Pump and the durable portion of our semi-disposable Spring Hybrid Patch Pump, are intended to be used over a four-year period, which is the standard warranty period for such devices. However, compared to the movable components in the Spring Zone Pump, which are included in a disposable cartridge, the movable components in other durable insulin pumps are subject to wear and tear, which can compromise the delivery of insulin. Furthermore, because our competitors’ durable insulin pumps contain a motor and gear train, it is difficult for them to minimize the size and reduce the weight of their devices. Our Spring Zone Pump is also more silent than insulin pumps that contain motor and gear train, and does not produce background noises, with the exception of the occlusion alarm, which enables the prompt detection of even a partial occlusion in the system. Aside from the motor and gear train, our competitors’ insulin pumps do not include integrated cartridge and infusion sets, absence of which, we believe, increases the likelihood of the occurrence of leaks in the joint connecting the infusion set to the insulin pump, known as a luer lock, and can result in compromised insulindelivery. More importantly, we believe that none of our competitors’ infusion sets or insulin pumps are capable of detecting the detachment of an infusion set from a user’s body. If, for example, an infusion set detaches from a patient’s body during the night with no warning, the user may not receive insulin for a prolonged period, which may result in an adverse medical event. Furthermore, in the DCCT, an important aspect of intensive insulin management was the monitoring of blood glucose levels at least four times per day using conventional single-point blood glucose meters. Although not unique to insulin pump therapy, insufficient testing of blood glucose levels reduces the effectiveness of insulin pump therapy. Currently, most people using an insulin pump must perform blood glucose testing independently and manually adjust the infusion instructions accordingly. We believe that most people do not perform sufficient testing. Therefore, they will benefit from a system that allows for both continuous glucose monitoring and continuous subcutaneous insulin infusion on the same patch, such as the system we are currently developing. See “—Research and Development” for a more detailed description of our “closed-loop” system. Design and Ease of Use and Maintenance Many patients find durable motor and gear train insulin pumps to be obtrusive. Durable insulin pumps are about the size of a large pager and are typically worn on a belt or in a pocket. To experience truly continuous insulin infusion therapy, a user must be continuously connected to the insulin pump via up to 42 inches of tubing, which can interfere with a normal daily activities, sleep and exercise. In addition, the infusion set’s tubing can twist, leak or be accidentally disconnected, resulting in inconsistent or interrupted insulin delivery and requiring user to take the time to insert a new infusion set. Additionally, users often disconnect their infusion set’s tubing and remove the insulin pump in order to shower, swim and exercise, which is both an inconvenience and an interruption of insulin delivery. In most cases, users must remove the insulin pump because the device is not waterproof. Insulin pumps require users to manage numerous components, including the insulin pump, reservoir cartridge, tubing, infusion set, insertion device, batteries and separate blood glucose testing supplies. Insulin pumps also require a significant number of steps to initiate insulin delivery, including connecting and priming various components of the system and manually inserting the infusion set, either with or without an insertion device. In addition, most insulin pumps have user interfaces that require the user to learn specific coding instructions, which may be difficult to understand and may limit the use of advanced therapy features. Because of these attributes, using an insulin pump require training and we believe they are often difficult to use, limiting a user’s ability to optimize his diabetes management. We also believe that the complexity of certain insulin pumps significantly limits healthcare professionals’ willingness to recommend insulin pump therapy due to the limited number of people whom they consider to be acceptable candidates for insulin pump therapy candidates, and because of the time needed in order to receive and to provide proper training for this treatment method. 37 Finally, due to the need to wear and be connected to an insulin pump, people often experience psychological challenges associated with the perception of being visibly dependent on a “life supporting device.” Our Business We are a medical device company engaged through our subsidiaries in the research, development, manufacture and sale of innovative products for diabetes treatment and drug delivery. We have developed durable and semi-disposable insulin pumps, which continuously infuse insulin into a person’s body using our proprietary spring-based delivery technology. We believe that our spring-based delivery mechanism is cost-effective compared to a motor and gear train and allows us to incorporate certain advantageous functions and design features in our insulin pumps. We commenced sales and marketing operations in late 2009 and are currently selling our Spring Universal Infusion Sets in Europe, Canada and in the U.S. We also commenced pilot sales of our Spring Adi Pump during 2009 and 2010. In addition, we are parties to distribution agreements inChina and Mexico, where sales are pending regulatory approvals. Our Spring Universal Infusion Sets include unique features, such as our proprietary detach-detect mechanism, which alerts a user when the infusion set detaches from the his body. We are also in the process of developing our Spring Hybrid Patch Pump, a semi-disposable insulin patch pump, and have commenced its commercialization process by transitioning it from a research and development product to a product that we can sell in large quantities. This process,entails the finalization of our Spring Hybrid Patch Pump’s commercial design and layout (which includes the incorporation of a user-friendly interface and casing into its design and the development of a manufacturing process that would allow us to manufacture it in large quantities), the launch of a marketing campaign, the identification, engagement and training of appropriate distributors, and the submission of applications for its initial regulatory approvals. We operate mainly through our subsidiary, Spring Health Solutions, which has developed our core proprietary technology, the spring-based delivery mechanism. Spring Health Solutions also operates in conjunction with Spring-Set Health Solutions and Spring Health Solutions Inc. on manufacturing and marketing our Spring Universal Infusion Sets. G-Sense focuses mainly on researching and developing a continuous glucose monitoring system. On March 2012, we initiated the 2012 Reorganization, which became effective immediately. Following the 2012 Reorganization, we dismissed most of our employees. We currently employ our high-level management and customer support personnel, in order to continue supporting our current customer base, manage the Company, maintain the value of its technology and intellectual property assets and seek business opportunities. While our research and development, regulatory and some of our commercialization efforts are currently on hold, we continue to support our current customer base and continue to accommodate orders for our Spring Universal Infusion Sets. For more information, see "Item 4A. History and Development of the Company – The 2012 Strategic Reorganization" in this annual report on Form 20-F. Our Technology and Products Following the 2012 Reorganization, our research and development, regulatory and some of our commercialization efforts are currently on hold. Therefore, as of the date of this annual report on Form 20-F, we ceased all of our R&D and commercialization operations related to, among others, the Spring Zone Pump and the Spring Hybrid Patch Pump. While we may continue these operations in the future, there is no certainty that we will do so. We continue to support our current customer base and continue to accommodate orders for our Spring Universal Infusion Sets. For more information, see "Item 4A. History and Development of the Company – The 2012 Strategic Reorganization" in this annual report on Form 20-F. Spring Zone Pump We have begun preparing for marketing of our Spring Zone Pump (which replaced our first generation Spring Adi Pump) following a limited size commercial pilot of the Adi Pump in several countries in 2009 and 2010. Our Spring Zone Pump has received a CE Mark, which certifies that a product has met European Union consumer safety, health or environmental requirements. The Previous generation of the Spring Zone Pump, the Spring Adi Pump, has also received the CE Mark. The first generation of our Spring Adi Pump was cleared for marketing in the United States by the FDA and has also received the required regulatory approvals for marketing in Israel. 38 Spring Universal Infusion Sets Our Spring Universal Infusion Sets (previously known as “LightyDD Infusion Sets”), can be used with insulin pumps that use luer locks or have an adaptor to use luer locks to connect the infusion set to the insulin pump. They have received a 510(k) clearance, a CE Mark, an Amar approval (the required regulatory approval in Israel, for its use in three medical centers in Israel), and Free Sale Certificate - a registration certificate to market them in Israel. Spring-Set Health Solutions has also received a medical device license to market the Spring Universal Infusions Sets in Canada. We begun marketing the Spring Universal Infusions Setsas generic infusion sets in several countries in Europe, and have entered into non-exclusive distribution agreements (through our indirect subsidiary, Spring Inc) with U.S. distributors. We are awaiting regulatory approvals to begin marketing our Spring Universal Infusion Sets in Mexico and China as well. On May 4, 2011, we announced that Spring-Set Health Solutions has completed a usability and safe usestudy relating to our Spring Universal Infusion Sets. Spring Hybrid Patch Pump Our Spring Hybrid Patch Pump (previously known as “Nilipatch Insulin Pump”), which is not yet commercial, is a semi-disposable insulin patch pump. It can be worn externally using an infusion set or attached directly to the skin without any tubing. The pump may be controlled directly, and is also accompanied by a wireless remote control with a large color screen and a blood glucose monitoring component. Our Spring Hybrid Patch Pump has the same advantageous features of our Spring Zone Pump but in a smaller and more discreet device. We believe that, if we complete the development of the Spring Hybrid Patch Pump, we will also be able to offer a version of the same insulin patch pump compatible with pre-filled, off-the-shelf insulin cartridges. The Spring Hybrid Patch Pump is semi-disposable and features a drive mechanism and reservoir cartridge that are disposable and a control unit that is durable and can be used over a long period of time, for which we intend to provide a four-year warranty. The first version of our semi-disposable Spring Hybrid Patch Pump (The Nilipatch Insulin Pump) has received a CE Mark. Competition The market for insulin pumps is highly competitive, subject to rapid change and highly sensitive to the introduction of new products. We compete with other developers and manufacturers of insulin pumps, developers and manufacturers of other insulin delivery methods and other diabetes treatment methods. Most of our competitors in the insulin pumps market are large companies who aggressively devote significant resources to product development, marketing and sales. According to Medtech Insight, the market leader in the U.S. insulin pumps market is Medtronic, which held 54.5% of the U.S. market in 2008. Additionally, Animas and Roche held 25.4% and 15.2% of the U.S. market in 2008, respectively. Insulet, which held 3.6% of the U.S. market in 2008, has recently become a significant participant in the insulin pumps market. Frost & Sullivan’s 2006 “Diabetes Drug Delivery Methods—Market and Technologies” indicates that in 2005 Medtronic and Roche, held 62.5% and 28.2%, respectively, of the insulin pump market in Europe. We believe that the insulin pump markets in the BRIC countries and Mexico have not yet matured. According to Medtech Insight, all of the companies referred to above are in various stages of introducing and/or developing advanced generations of their insulin pumps, and most of them are aggressively pursuing the development of a “closed-loop” system that would continuously monitor the levels of glucose in the blood and automatically deliver insulin to achieve the required dosage. Medtronic, which controls 90% of the worldwide market of continuous glucose monitoring, has already launched a semi-closed loop system that suspends insulin delivery when it detects that blood glucose levels are too low. Medtronic has also partnered with blood glucose monitoring companies LifeScan Inc., a Johnson & Johnson company, and Bayer Diabetes Care to distribute and co-market glucose meters capable of communicating with Medtronic’s MiniMed insulin pumps. Other participants in the market for continuous glucose monitoring, such as Dexcom Inc. and Abbott Laboratories Inc., have each partnered with insulin pump companies, such as Insulet and Animas, to develop systems that work together. Advanced generations of our competitors’ insulin pumps would likely incorporate some of the features that we consider as differentiating features of our insulin pumps. For example, Medtronic is expected to launch a semi-disposable insulin patch pump. In addition, successful introductions of closed loop systems, which integrate continuous glucose monitoring and the insulin pump on the same patch, may impact the demand for insulin pumps. 39 We expect that competition for our products will be intense. Since most of our competitors are large, well-capitalized companies with significantly larger market shares and resources than we have, we believe that they are better situated to maintain and/or increase their market shares, primarily because they have: · significantly greater brand recognition; · established relationships with healthcare professionals, customers and third-party payors; · established distribution networks and channel penetration; · additional lines of products and the ability to offer rebates or bundle products to offer higher discounts or other incentives to gain a competitive advantage; and/or · greater financial and human resources for product development, sales, customer support and marketing and patent litigation. The large market participants have established worldwide operations, which we are only beginning to develop. Even Insulet, a relatively new market participant, which offers an insulin patch pump that we believe is the most comparable to our Spring Hybrid Patch Pump, has recently entered into a distribution agreement with Ypsomed to exclusively distribute its product in 11 countries, including Australia, China and various countries in Europe. Furthermore, Insulet has signed a distribution agreement with GlaxoSmithKline Inc. according to the agreement, GlaxoSmithKline Inc. will have exclusive rights to promote, advertise, market, distribute and sell the OmniPod system in Canada. In addition, primarily due to the prevalence of diabetes in developing countries, market participants are working to develop additional cost-effective and/or convenient insulin delivery methods, such as an insulin spray, which Generex Biotechnology Corp. has already launched in India, and an inhaled insulin product developed by MannKind Corporation, although been asked by the FDA to conduct two clinical trials with the inhaler, is expected to be introduced into the U.S. market by 2012. Although these products are not substitutes for insulin pump therapy, which is widely considered to be the most physiological and most advanced of all insulin therapies, their successful launch could adversely affect the demand for our products. While cell-based therapy, such as the transplantation of insulin-producing cells, is still in the very early stages of development, this type of treatment could potentially eliminate the need for insulin altogether. Our products also compete with MDI therapy, which utilizes substantially less expensive delivery methods than insulin pump therapy, such as pen injectors and syringes. MDI therapy has become more effective through the introduction of long-acting insulin analogs by both Sanofi-Aventis and Novo Nordisk A/S. While we believe that insulin pump therapy, in general, and our insulin pumps, in particular, have significant competitive and clinical advantages over traditional MDI therapy for people with Type 1diabetes, improvements in the effectiveness of MDI therapy may result in fewer people with diabetes converting from MDI therapy to insulin pump therapy. Our Business Strategy On March 22, 2012, we initiated the 2012 Reorganization, designed to focus our business on maximizing and realizing the value of our technology and intellectual property by licensing and/or selling such technology (or part of it) to third parties, while continuing to pursue new OEM and high volume sales opportunities. For more information, see "Item 4A. History and Development of the Company – The 2012 Strategic Reorganization" in this annual report on Form 20-F. Research and Development Following the 2012 Reorganization, our research and development, regulatory and some of our commercialization efforts are currently on hold. While we may continue our research and development operations in the future, there is no certainty that we will do so. For more information, see "Item 4A. History and Development of the Company – The 2012 Strategic Reorganization" in this annual report on Form 20-F. Following the 2012 Reorganization, we dismissed our research and development employees. Some of these employees were given early notices, and therefore their dismissal will become effective during the next few weeks, following which we will not have anyemployees in our research and development operations and we will use a subcontractor for our regulatory affairs. Prior to the 2012 Reorganization, our research and development operations were primarily focused on the development of our next generation durable insulin pump and our Spring Hybrid Patch Pump. In addition, we were developing a continuous blood glucose monitoring system and a device that was designed to host our insulin pump and our continuous blood glucose monitoring system on one patch in order to create a “closed-loop” system, mimicking the biological function of the pancreas. This continuous blood glucose monitoring system has proved feasible in animal studies and is currently undergoing evaluation. 40 We have also begun research and development on next generation products which will incorporate MEMS elements that are expected to enable us to further reduce the size and weight of our products and further reduce our cost of goods. MEMS is the integration of mechanical elements, sensors, actuators and electronics on a common silicon substrate through microfabrication technology, which holds the promise of the realization of complete systems-on-a-chip. Because MEMS devices are manufactured using batch fabrication techniques similar to those used for integrated circuits, it is believed that high levels of functionality, reliability and sophistication can be placed on a small silicon chip at a relatively low cost. We believe that our products may also be utilized for the delivery of other medications that need to be administered subcutaneously in precise and varied doses over an extended period of time. These medications may include drugs used for pain alleviation, spinal cord compression and cancer drugs or hormones. If we are able to identify an appropriate strategic partner, we may commence research and development for the utilization of our core technology in such drug delivery devices. Our gross research and development expenditures for continuing operations were NIS 15,396 thousand (approximately US$4,029 thousand) in 2011, comparing to NIS 13,689 thousand (approximately US$3,583 thousand), and NIS 11,996 thousand (approximately US$3,139 thousand) in 2010 and 2009, respectively. The Office of the Chief Scientist has funded a substantial portion of our research and development expenses. See “Item 10E. Taxation —Office of the Chief Scientist.” We will need to increase our research and development expenditures, if we decide to continue our research and development operations in order to complete the development of our products under development. We have a scientific advisory board, whose members are experts in the field of diabetes who advise us on the development, design and clinical applications of our products, as well as on physician education and other matters that may affect market acceptance of our products. Our scientific advisory board meets with management at least once a year. Intellectual Property We rely on a combination of patent, copyright, trademark and trade secret laws and confidentiality and invention assignment provisions to protect our intellectual property rights. All professional employees and technical consultants are required to execute confidentiality provisions in connection with their employment and consulting relationships with us. We also require all professional employees and technical consultants to agree to disclose and assign to us all inventions developed in connection with their services to us. However, there can be no assurance that these provisions will be enforceable or that they will provide us with adequate protection of our intellectual property rights. Our spring-based delivery technology is protected by several issued patents in the United States, the European Union and Israel. Our bubble detection feature is protected by issued patents in the United States, Canada, Japan and Singapore. In November 2011, we were granted a U.S. patent covering innovative technology that allows optical glucose monitoring without the light passing through wetted surfaces . In September 2011, we were granted a U.S. patent covering innovative valve technology that allows safe and reliable administration of a desired amount of insulin, to be used in our Spring Zone Pump and Hybrid Patch Pump. In addition, in May 2011, we were granted a patent relating to our detach-detect mechanism. We are also seeking patent protection for our spring-based delivery technology in Canada, and for our bubble detection feature in India, China, Israel and the European Union . We have filed patent applications with respect to a semi-disposable drug delivery device with wireless monitoring in United States, Israel and European Union. In addition, we have nine additional pending patent applications, covering various novel aspects of our infusion set, continuous glucose monitoring system, and combined continuous glucose monitoring and insulin pump device. We filed most of these additional patent applications only in the United States or as an international application, but we filed a patent application covering our Spring Universal Infusion Sets’ detach-detect mechanism additionally in the European Union, Japan, China, India, Israel, Korea and Singapore. Our trademarks include “Spring Health Solutions”. We have successfully registered the trademark “Spring,” in the United States and expect the registration to be finalized shortly also in the European Union. See also “Item 3D. Risk Factors—Risks Relating to Our Intellectual Property.” 41 Our Customers, Sales and Marketing We began selling our Spring Universal Infusion Sets (and the former version of the Spring Zone, the Spring Adi Pump) through a limited size commercial pilot in several countries. Prior to the 2012 Reorganization, our strategy was to enter into distribution agreements, to receive the regulatory approvals in the BRIC countries and Mexico and to increase our roll-out in Europe. Following the 2012 Reorganization, some of our commercialization efforts are on hold. We currently focus our business efforts on maximizing and realizing the value of our technology and intellectual property by licensing and/or selling such technology (or part of it) to third parties, which continuing to pursue new OEM and high volume sales opportunities. We continue, however, supporting our existing customer base and continue selling our Spring Universal Infusion Sets. We market out products and our brand name Spring™. We also have a website, www.springnow.com, which is primarily intended for physicians and diabetes patients. Spring Health Solutions has entered into eight exclusive distribution agreements (and five non-exclusive agreements in the USA), which provide for the distribution of our products in Sweden, the Netherlands and Belgium, the Czech Republic, Poland, Mexico, China Canada and Greece. The distribution agreements usually have an initial term of one to three years and is thereafter automatically renewed, usually for one-year periods, unless either party notifies the other of its desire not to renew in advance. In addition, each party to the distribution agreements may terminate the agreement upon prior written notice to the other party. Each of our distributors may distribute our products only within specified territories and, with the exception of our distribution agreement for the Netherlands, Belgium and the U.S., the agreements are mutually exclusive, which means that each of the distributors has the exclusive right to distribute our products in its specified territory and has agreed not to distribute products within its specified territory that may compete with our products. Our distributor in the Netherlands and Belgium has the exclusive right to distribute our products in its territory but has not agreed to refrain from distributing competing products. Our distribution agreements for China and the U.S. provide for the sale of our Spring Universal Infusion Sets on a non-exclusive basis, our distribution agreements for Mexico and Sweden allow us to sell our infusion sets to original equipment manufacturers, and all distribution agreements allows us to sell our products to entities that will market them under their own private label. We may terminate any distributor’s exclusive right to distribute our products in its specified territory if the distributor does not meet a sales target to be determined annually between the parties. Such failure also allows us to terminate the agreement in its entirety. We have granted a right of first refusal to our Mexican distributor with respect to the distribution of our future products in Mexico and, with respect to our other distributors, we have agreed to favorably consider them as distributors for our future products in their specified territories if they meet their sales targets. Each distributor has agreed to ensure that our products are sold only to suitable users who have been prescribed insulin pumps by their physicians and have successfully completed comprehensive insulin pump training by a competent tutor. Each distributor is also responsible for the after-sale support and customer service required by our products. Following the 2012 Reorganization, we cannot estimate if and when we will commence marketing our products in Mexico and in the BRIC countries. Our Chinese distributor has also prepared a marketing plan for the introduction of our products into the Chinese market and has undertaken to invest US$1.3 million over a four-year period to execute this plan. However, following the 2012 Reorganization, we cannot estimate if and when we will commence marketing our products in China. Pursuant to an agreement with the T.B.N. Group, which facilitated our engagement with the Chinese distributor, we are obligated to pay the T.B.N. Group a commission at the rate of 6% of the total amounts received by us for sales to the distributor in each quarter, for a period of 3.5 years from the date of the first order received by us (after the execution of the agreement and the completion of the regulatory proceedings in China). Manufacturing and Quality Assurance Our production facility is located at Tirat Carmel, Israel. In addition, pursuant to our Master Manufacturing Agreement with UPG, our Spring Universal Infusion Sets are produced at UPG's facility in China. We rely on outside suppliers for our components and our production activities currently include manually assembling the components of our products, which limits our ability to increase our manufacturing capacity. Following the 2012 Reorganization, we limit our manufacturing and production operations to the manufacturing of the Spring Universal Infusion Sets in China, in order to accommodate existing and future orders. The production of the consumable components of our Spring Zone Pump our Spring Hybrid Patch Pump is currently on hold, and we cannot currently estimate if and when we will continue such production. We operate pursuant to a quality assurance system that meets the requirements of ISO 13485. We have devised a quality assurance system that consists of a quality assurance manual, quality assurance procedures, work instructions and forms to be filled out by our employees so that we can monitor employee compliance with our manufacturing procedures. We have also set standards for our suppliers and subcontractors and have confirmed that our current suppliers and subcontractors meet these standards. We perform inspections and tests throughout the manufacturing process, beginning with inspections of raw materials and components upon their receipt through in-process inspections and final inspections of our products. In addition, our development activities are strictly documented until our products are transferred to production personnel. 42 On April 27, 2011, Spring Health Solutions and Spring-Set Health Solutions have received the Canadian Medical Devices Conformity Assessment System, or CMDCAS, certification for their ISO 13485:03 Quality System. As of March 31, 2012, we had one subcontractor primarily engaged in quality assurance NextGen and Sindolor Medical Sindolor Medical Ltd., or Sindolor Medical, a former indirect subsidiary of the Company, developed pain alleviation products intended to alleviate pain by using a super cooled plate attached to the skin through which the skin is pierced.On May 30, 2011, we entered into a definitive agreement with Shai Sapir Investments Ltd. for the sale of our holdings in NextGen, an Israeli public Company through which we owned a controlling interest in Sindolor Medical. The closing of the sale transaction occurred on August 3, 2011, following which we no longer own shares of NextGen or its subsidiaries, including Sindolor Medical. Health, Regulatory, Environment and Pricing Health The healthcare industry is subject to extensive laws and regulations relating to: · quality of medical equipment and services; · billing and reimbursement for services; · financial relationships with physicians and other referral sources, such as diabetes educators; · inducements and courtesies being given to diabetics ; · confidentiality, maintenance, and security issues associated with medical records and individually identifiable health information; · false claims; · professional licensure; · labeling and packaging of products and content and language of instructions for use; and · product promotion and advertising. In the EEA, which is composed of the Member States of the European Union, or the EU, plus Liechtenstein, Norway and Iceland, the advertising and promotion of our products is subject to EEA Member States laws implementing Directive 93/42/EEC concerning Medical Devices, or the EU Medical Devices Directive, Directive 2006/114/EC concerning misleading and comparative advertising, and Directive 2005/29/EC on unfair commercial practices, as well as other EEA Member State legislation governing the advertising and promotion of medical devices. These laws may limit or restrict the advertising and promotion of our products to the general public and may also impose limitations on our promotional activities with health care professionals. Our operations in the United States are also subject to, among others, the Medicare and Medicaid laws, the federal anti-kickback law, the Stark law and several similar state laws, which prohibit payments that are intended to induce physicians or other healthcare professionals either to refer diabetics or to acquire or arrange for, or recommend the acquisition of, healthcare products or services. These laws could constrain our sales, marketing and other promotional activities by limiting the kinds of financial arrangements, including sales programs, we may have with hospitals, physicians or other potential purchasers of medical devices. Other federal and state laws generally prohibit individuals or entities from knowingly presenting, or causing to be presented, claims for payment from Medicare, Medicaid or other third-party payors that are false or fraudulent, or for items or services that were not provided as claimed. Because we may provide some coding and billing information to purchasers of our products, and because we cannot assure that the U.S. government will regard any billing errors that may be made as inadvertent, these laws are potentially applicable to us. In addition, these laws are potentially applicable to us because we intend to provide reimbursement to healthcare professionals for training diabetics on the use of our products. Anti-kickback and false claims laws prescribe civil and criminal penalties for noncompliance, including exclusion of providers from participation in the Medicare and Medicaid programs, which can be substantial. Even an unsuccessful challenge or investigation into our practices could cause adverse publicity and be costly to respond to and, therefore, could harm our business, financial condition and results of operations. 43 Our insulin pumps accumulate data with respect to the patient’s use of the pump. Countries in which we currently operate or may operate in the future, prescribe a number of laws protecting the confidentiality of certain patient health information, including patient records, and restricting the use and disclosure of that protected information. In the United States, the U.S. Department of Health and Human Services promulgated patient privacy and security rules under HIPAA. These privacy and security rules protect medical records and other personal health information by limiting their use and disclosure, giving individuals the right to access, amend and seek accounting of their own health information and limiting most uses and disclosures of health information to the minimum amount reasonably necessary to accomplish the intended purpose requiring appropriate physical, administrative and technical safeguards and requiring notification of security breaches. If we are found to be in violation of the privacy or security rules under HIPAA or EEA Member State laws implementing the EU Data Protection Directive or similar laws in other countries, we could be subject to civil or criminal penalties. In recent years, there have been numerous initiatives on the federal and state levels for comprehensive reforms affecting the payment for, the availability of and reimbursement for healthcare services in the United States. These initiatives have ranged from proposals to fundamentally change federal and state healthcare reimbursement programs, including providing comprehensive healthcare coverage to the public under governmental funded programs, to minor modifications to existing programs. In March 2010, President Obama signed one of the most significant health care reform measures in decades. The PPACA includes provisions that will impose a 2.3% excise tax on the sale of most medical devices in the United States starting in 2013. The medical devices excise tax will increase our cost of doing business, and could have a significant impact on our results of operations. If the cost of this tax is not offset by increased demand for our products, other cost reductions or price increases, we could experience lower margins and profitability and our business, financial condition and results of operations could be materially and adversely affected. The PPACA also will require that medical device manufacturers make certain disclosures relating to financial relationships with physicians, including ownership interests, service contracts, license agreements and royalty agreements. Regulatory Our insulin pumps and infusion sets are medical devices subject to extensive regulations, which are meant to assure their safety, effectiveness and compliance with applicable consumer laws. These regulations relate to the design, development, testing, manufacturing, storage, labeling, packaging, content and language of the instructions for use of the device, sale, promotion, distribution, importing and exporting, shipping, post-sale surveillance and withdrawal from the market of our products, and most countries in which we intend to sell our products apply some form of regulations of this kind. Most notably, we must comply with the Medical Devices Directive, which provides for certain essential requirements, and we are subject to extensive regulation in the United States by the FDA and other federal, state, and local authorities. Devices that comply with the requirements of the Medical Devices Directive are entitled to bear the CE Mark, indicating that the device conforms to the essential requirements of the Medical Devices Directive and, accordingly, can be commercially distributed throughout the EEA and Turkey and other countries within or outside Europe that have accepted the CE Mark as an acceptable certification of efficiency and safety of medical devices. Furthermore, since we intend to distribute our products in Mexico (where we have already engaged a distributor), China (where we have already engaged a distributor), India, Russia, Brazil and other countries, we will have to obtain the necessary regulatory approvals for distribution in these countries. We currently estimate that we will need to expend between US$150,000 and US$200,000 in order to obtain these regulatory approvals and that the annual maintenance cost of our regulatory approvals will amount to approximately US$50,000. Our first generation Spring Adi Pump received FDA clearance on June 8, 2008, CE Mark certification on November 21, 2007 and an Amar approval, the required regulatory approval in Israel (“Amar Approval”), on November 11, 2008, while our second generation Spring Adi Pump, the Spring Universal insulin infusion sets and Spring Hybrid Pump received CE Mark certification on March 20, 2009 and September 1, 2009, respectively. On January 11, 2012, wereceived aCE Mark approval for our Spring Zone Pump, which replaces our first generation of Spring Adi insulin pumps. On April 28, 2011, we received a 510(k) clearance from the FDA to our Spring Universal Infusion Sets. We filed for Amar Approval in Israel for the Spring Universal Infusion Sets on November 22, 2009.On 2011 we applied for Amar extenuation and on September, 11 2011 we received the permanent Amar Certificate . In addition, we are currently in the process of applying for regulatory approvals in Mexico and China with respect to our Spring Adi Pump and Spring Universal Infusion Sets, and we are in the process of applying for regulatory approval in Mexico with respect to our Spring Hybrid Pump. 44 The Medical Devices Directive. The primary regulatory environment in Europe is that of the EU, which includes most of the major countries in Europe, and is generally applicable across the countries of the EEA. Other countries, such as Switzerland, have voluntarily adopted laws and regulations that mirror those of the EU with respect to medical devices. We have commenced distribution of our products in several countries in Europe and must therefore comply with the Medical Devices Directive, as supplemented and amended. We must also comply with the Medical Device Vigilance System, which purpose is to improve the protection of health and safety of diabetics , users and others by reducing the likelihood of reoccurrence of incidents related to the use of a medical device. Under this system, incidents (which are defined as any malfunction or deterioration in the characteristics and/or performance of a device, as well as any inadequacy in the labeling or the instructions for use which, directly or indirectly, might lead to or might have led to the death of a patient, user or other persons or to a serious deterioration in their state of health) are evaluated and, where appropriate, information is disseminated between the national health authorities of the EEA in the form of an NCAR. The Medical Device Vigilance System is also intended to facilitate a direct, early and harmonized implementation of FSCA across the Member States where the device is in use. An FSCA is an action taken by a manufacturer to reduce a risk of death or serious deterioration in the state of health associated with the use of a medical device that is already placed on the market. An FSCA may include, device recall, modification exchange, or destruction. FSCAs must be notified by the manufacturer or its legal representative to its customers and/or the end users of the device. In order to comply with the requirements of the Medical Devices Directive, we were required to: · implement a sufficient medical quality management system; · prepare a technical file for each family of devices, which contains product and manufacturing information as to the product risk analysis, operation manual or approved instructions included in the product, material safety data sheets, labeling and any other relevant documentation, including clinical and medical support information and biocompatibility reports; · contract an Authorized Regulatory Representative to be based in one of the member countries of the European Community; and · our quality management system and technical file was audited by a notified body. The medical quality management system that we have adopted is the ISO 13485:2003, which is now the highest standard in the medical devices’ industry. On April 14, 2011, Spring Health Solutions and Spring-Set Health Solutions have received the CMDCAS certification for their ISO 13485:2003 quality system. In addition, we are certified for the ISO 9001:2008. We are subject to annual audits by a notified body under the Medical Devices Directive. During this audit, the notified body examines the maintenance and implementation of our quality system, device post marketing feedback and any changes or modifications made to the products. Failure to comply with the EEA Member State laws implementing the Medical Devices Directive or with other applicable regulatory requirements can result in enforcement action by the EEA Member State authorities, which may include any of the following: fines, imprisonment, orders forfeiting products or prohibiting or suspending their supply to the market, or requiring the manufacturer to issue public warnings or to conduct a product recall. U.S. Food and Drug Administration Requirements. The FDA extensively regulates medical devices under the authority of the federal Food, Drug, and Cosmetic Act, or FFDCA, and the regulations promulgated under the FFDCA. The FFDCA and the implementing regulations govern, among other things, the following activities relating to our medical devices: preclinical and clinical testing, design, manufacture, safety, efficacy, labeling, storage, record keeping, sales and distribution, postmarket adverse event reporting, import/export and advertising and promotion. 45 The FDA classifies medical devices into one of three classes. Devices deemed to pose lower risk are placed in either class I or II, which requires the manufacturer to submit to the FDA a premarket notification requesting permission for commercial distribution. This process is known as 510(k) clearance. Some low risk devices are exempt from this requirement. Devices deemed by the FDA to pose the greatest risk, such as life-sustaining, life-supporting or implantable devices, a device deemed to be not substantially equivalent to a previously cleared 510(k) device or a “preamendment” class III device (in commercial distribution before May 28, 1976) for which premarket applications have not been called, are placed in class III. In general, a class III device cannot be marketed in the United States unless the FDA approves the device after submission of a premarket approval, or PMA, application. The FDA can also impose restrictions on the sale, distribution or use of devices at the time of their clearance or approval, or subsequent to marketing. In order to obtain PMA and, in some cases, a 510(k) clearance, a product sponsor must conduct well controlled clinical trials designed to test the safety and effectiveness of the product. Conducting clinical trials generally entails a long, expensive and uncertain process that is subject to delays and failure at any stage. The data obtained from clinical trials may be inadequate to support approval or clearance of a submission. In addition, the occurrence of unexpected findings in connection with clinical trials may prevent or delay obtaining approval or clearance. If we conduct clinical trials, they may be delayed or halted, or be inadequate to support approval or clearance. · 510(k) Clearance. To obtain 510(k) clearance for any of our devices (or for certain modifications to devices that have received 510(k) clearance), we must submit a pre-market notification demonstrating that the proposed device is substantially equivalent to a previously cleared 510(k) device or a pre-amendment device that was in commercial distribution before May 28, 1976, or a “predicate device,” for which the FDA has not yet called for the submission of a PMA application. In making a determination that the device is substantially equivalent to a predicate device, the FDA compares the proposed device to the predicate device and assesses whether the two devices are comparable in intended use, technology, and safety and effectiveness. If the FDA determines that they are substantially equivalent, the device may be cleared for marketing. The FDA’s 510(k) clearance pathway generally takes from three to 12 months from the date the application is completed, but can take significantly longer. In reviewing a premarket notification, the FDA may request additional information, including clinical data, which may significantly prolong the review process. After a medical device receives 510(k) clearance, any modification that could significantly affect its safety or effectiveness, or that would constitute a significant change in its intended use, requires a new 510(k) clearance or could require PMA approval. For example our reliance on third-party manufacturers may require us to submit new 510(k) notifications when a change in one of our manufacturers significantly affects the safety or effectiveness of the device. To the extent we make changes to our third-party manufacturers, we will assess, pursuant to the FDA’s guidance, whether to seek additional FDA clearances to market our products using a new contract manufacturer. The FDA requires each manufacturer to make this determination in the first instance, but the agency can review any such decision. If the FDA disagrees with a manufacturer’s decision not to seek a new 510(k) clearance, the agency may retroactively require the manufacturer to seek 510(k) clearance or PMA approval. The FDA also can require the manufacturer to cease marketing and/or recall the modified device until 510(k) clearance or PMA approval is obtained. Also, the manufacturer may be subject to significant regulatory fines or penalties. · PMA. Devices deemed by the FDA to pose the greatest risk, such as life-sustaining, life-supporting or implantable devices, or devices deemed not substantially equivalent to a previously cleared 510(k) device or device in commercial distribution before May 28, 1976 for which PMAs have not been required, generally require a PMA before they can be commercially distributed. A PMA application must be supported by extensive data, including technical, pre-clinical, clinical trials, manufacturing and labeling to demonstrate to the FDA’s satisfaction the safety and effectiveness of the device. After a PMA application is complete, the FDA begins an in-depth review of the submitted information, which generally takes between one and three years, but may take significantly longer. Prior to approving the PMA, the FDA will conduct an inspection of the manufacturing facilities and the clinical sites where the supporting study was conducted. The facility inspection evaluates the company’s compliance with the quality system regulation, or QSR, requirements, which impose elaborate design development, testing, control, documentation and other quality assurance procedures in the design and manufacturing process. An inspection of clinical sites evaluates compliance with the Investigational Device Exemption, or IDE, requirements described below. Frequently, the FDA will convene an advisory panel of experts from outside the FDA to review and evaluate the PMA and provide recommendations to the FDA as to the approvability of the device. The panel’s recommendation is given great weight, but is not dispositive of the agency’s decision. If the FDA’s evaluation is favorable, the PMA is approved and the device may be marketed in the United States. The FDA may approve the PMA with post approval conditions intended to ensure the safety and effectiveness of the device including, among others, restrictions on labeling, promotion, sale and distribution, and collection of long-term follow-up data from diabeticsin the clinical study that supported PMA approval. Failure to comply with the conditions of approval can result in material adverse enforcement action, including the loss or withdrawal of the approval. After any pre-market approval, a new pre-market approval application or application supplement may be required in the event of modifications to the device, its labeling, intended use or indication or its manufacturing process. Supplements to a PMA often require the submission of the same type of information required for an original PMA, except that the supplement is generally limited to that information needed to support the proposed change from the product covered by the original PMA. 46 · Clinical Studies. Clinical testing is sometimes required to support a 510(k) premarket notification, and one or more clinical trials are almost always required to support a PMA application. All clinical studies of investigational devices must be conducted in compliance with the FDA’s requirements for such studies. If an investigational device could pose a significant risk to diabetics , the FDA must approve an Investigational Device Exemption, or IDE, application prior to initiation of a clinical study. An IDE application must be supported by appropriate data, such as animal and laboratory test results, showing that it is safe to test the device in humans and that the testing protocol is scientifically sound. The FDA typically grants IDE approval for a specified number of study centers and diabetics . There can be no assurance that submission of an IDE will result in the ability to commence clinical trials. Additionally, after a trial begins, the FDA may place it on hold or terminate it if, among other reasons, it concludes that clinical subjects are exposed to an unacceptable health risk. The FDA’s grant of permission to proceed with clinical testing does not constitute a commitment that the FDA will consider the study design adequate to support clearance or approval. In addition, there can be no assurance that the data generated during a clinical study will meet chosen safety and effectiveness endpoints or otherwise produce results that will lead the FDA to grant marketing clearance or approval. If U.S. clinical data is required to support one of our other marketing applications, an IDE will in most cases need to be assembled and submitted to the FDA. The FDA reviews and must approve an IDE before a study may begin in the United States. In addition, the study must be approved by an Institutional Review Board, or IRB, for each clinical site. When all approvals are obtained, the study may be initiated to evaluate the device. The FDA, and the IRB at each institution at which a clinical trial is being performed, may suspend a clinical trial at any time for various reasons, including a belief that the subjects are being exposed to an unacceptable health risk. All clinical studies of investigational devices must be conducted in compliance with FDA’s extensive requirements. During a study, we would be required to comply with the FDA’s IDE requirements for investigator selection, trial monitoring, reporting, informed consent, financial disclosures and conflicts of interest, record keeping and prohibitions on the promotion of investigational devices or making safety or efficacy claims for them. The investigators must obtain patient informed consent, rigorously follow the investigational plan and study protocol, control the disposition of investigational devices, and comply with all reporting and record keeping requirements. Following completion of a study, we would need to collect, analyze and present the data to the FDA in a 510(k) premarket notification or a PMA, as appropriate. The results of clinical testing may not be sufficient to obtain clearance or approval of the product. We would need to comply with HIPAA relating to disclosures of subject information, research data and results. · Postmarket Regulation. Even after a device receives clearance or approval and is placed on the market, numerous regulatory requirements apply. These include: o establishment registration and device listing with the FDA; 47 o QSR requirements, which requires manufacturers, including third party manufacturers, to follow stringent design, testing, control, documentation and other quality assurance procedures during all aspects of the manufacturing process; o labeling regulations and FDA prohibitions against the promotion of products for uncleared, unapproved or “off-label” uses, and other requirements related to promotional activities; o medical device reporting regulations, which require that manufacturers report to the FDA if their device may have caused or contributed to a death or serious injury or malfunctioned in a way that would likely cause or contribute to a death or serious injury if the malfunction were to recur; o and removals reporting regulations, which require that manufacturers report to the FDA field corrections and product recalls or removals if undertaken to reduce a risk to health posed by the device or to remedy a violation of the FFDCA that may present a risk to health; and o post-market surveillance regulations, which apply when necessary to protect the public health or to provide additional safety and effectiveness data for the device. Failure to comply with applicable regulatory requirements can result in enforcement action by the FDA, which may include any of the following sanctions: fines, injunctions, civil or criminal penalties, recall or seizure of our current or future products, operating restrictions, partial suspension or total shutdown of production, refusing our request for 510(k) clearance or PMA approval of new products, rescinding previously granted 510(k) clearances or withdrawing previously granted PMA approvals. We are subject to announced and unannounced inspections by the FDA to determine our compliance with regulatory requirements, and these inspections may include the manufacturing facilities of our subcontractors. We have not yet been inspected by the FDA or any other regulatory authority. Furthermore, later discovery of previously unknown problems with any of our products, including unanticipated adverse events or adverse events of increasing severity or frequency, whether resulting from the use of the device within the scope of its clearance or off-label by a physician in the practice of medicine, could result in restrictions on the device, including the withdrawal of the product from the market or voluntary or mandatory recalls. AMAR. The Israeli Health Ministry regulates certain aspects relating to medical components and devices, or Amar. We are required to obtain the Israeli Health Ministry’s approval for the import of components for our products, marketing surveillance, and clinical trials. Canadian Requirements. Medical devices are regulated in Canada by the Canadian federal Department of Health, Health Canada. Health Canada classifies medical devices according to the risk a medical device poses pursuant to the “Classification Rules for Medical Devices” in Schedule 1 to the Medical Devices Regulations to the Food and Drugs Act. The four different classification levels are Class I. II. III and IV, ranked from least invasive to most. We believe from a review of the Health Canada guidance document Keyword Index to Assist Manufacturers in Verifying the Class of Medical Devices that insulin infusion pumps fall within class III. We have received a Medical Device License for the Universal infusion sets from Health Canada on May 12, 2011. Based on the Medical Device License, the infusion set falls within Class II. Health Canada requires compliance with device licensing and establishment licensing requirements for the importation and sale of a medical device into Canada. This means that the specific device being imported or sold in Canada must be licensed, and that the entity importing or selling the device must hold an establishment license (unless it is a retailer, a health care facility, or the manufacturer). However, the primary regulatory burden remains the requirement to obtain a device license. For example, in order to obtain a Class III medical device licence, a manufacturer must submit the following documents to Health Canada in its application package: (a) a description of the device and of the materials used in its manufacture and packaging; (b) a description of the features of the device that permit it to be used for the medical conditions, purposes and uses for which it is manufactured, sold or represented; (c) a list of the countries other than Canada where the device has been sold, the total number of units sold in those countries, and a summary of any reported problems with the device and any recalls of the device in those countries; 48 (d) a list of the standards complied with in the design and manufacture of the device to satisfy the safety and effectiveness requirements; (e) in the case of a device to be sold in a sterile condition, a description of the sterilization method used; (f) a summary of all studies on which the manufacturer relies to ensure that the device meets the safety and effectiveness requirements, and the conclusions drawn from those studies by the manufacturer; (g) a copy of the device label; (h) in the case of a near patient in vitro diagnostic device, a summary of investigational testing conducted on the device using human subjects representative of the intended users and under conditions similar to the conditions of use; (i) a bibliography of all published reports dealing with the use, safety and effectiveness of the device; and (j) a copy of the quality management system certificate certifying that the quality management system under which the device is designed and manufactured satisfies National Standard of Canada CAN/CSA-ISO 13485:03, Medical devices — Quality management systems — Requirements for regulatory purposes. The requirement to obtain a Quality Systems Certificate requires the applicant to obtain a certificate from a certification agency recognized by Health Canada, and submit to quality systems audits by them in accordance with applicable guidelines and practices established by the International Organization for Standardization. Such a certificate is valid for no more than three years. Manufacturers have continuing regulatory obligations in Canada, which include conformity with the Canadian distribution records, complaint handling, and mandatory problem reporting requirements. Failure to conform to the Canadian regulatory regime can result in: (i) notice from Health Canada requiring conformity; (ii) suspension of the device license; (iii) an order for seizure and destruction of non-conforming products; and/or (iii) prosecution for an offence, with penalties including fines of up to $5,000. Prior to the 2012 Reorganization, we were in the process of applying for regulatory approvals in Mexico and China. We also planned to apply for regulatory approvals in Brazil, Russia and India. Following the 2012 Reorganization, we put the regulatory approval processes on hold. While we may continue the regulatory approval processes in the future, at this stage we cannot estimate if and when we will do so. Environmental Our research and development and manufacturing processes involve the handling of potentially harmful hazardous materials. We are subject to local laws and regulations governing the use, handling, storage and disposal of hazardous materials and we incur expenses relating to compliance with these laws and regulations. We could be subject to additional environmental requirements as to the material composition of our products. Changes to or restrictions on permitting requirements or processes or hazardous or biological material storage or handling might require an unplanned capital investment or relocation. Failure to comply with new or existing laws or regulations could harm our business, financial condition and results of operations. We believe that we are in material compliance with applicable environmental laws and regulations. Pricing We expect that our products will be generally purchased, through distributors by diabetics, and where reimbursement is available, distributor will generally bill third-party payors on behalf of our users . Third-party payors may decline to reimburse for procedures, supplies or services determined not to be “medically necessary” or “reasonable.” In particular cases, some third-party payors may decline to reimburse for a patient because such patient fails to meet its criteria, most often because the patient already received reimbursement for an insulin pump from that payor within the warranty period or because the patient does not meet their medical criteria for an insulin infusion device. Common medical criteria for third-party payors approving reimbursement for insulin pump therapy include a patient having elevated HbA1c levels (a form of hemoglobin used primarily to identify the average plasma glucose concentration over prolonged periods of time), a history of recurring hypoglycemia, fluctuations in blood glucose levels prior to meals or upon waking or severe glycemic variability. Reimbursement may become less likely in the future as pressure increases for lower healthcare costs, particularly near-term costs. 49 There is widespread concern that healthcare market initiatives in the United States and elsewhere may lead third-party payors to decline or further limit reimbursement. Although our products are especially cost effective, third-party payors may still decide to focus on the lower initial costs associated with injection therapy or will otherwise limit reimbursement for insulin infusion systems or other products we develop. Because of uncertainties regarding the possible healthcare reform measures that could be proposed in the future and initiatives to reduce costs by private payors, we cannot predict whether reimbursement for our current or future products will be affected or, if affected, the extent of any effect. The unavailability of third-party coverage or the inadequacy of reimbursement for our current or future products would adversely affect our business, financial condition and results of operations. We also expect to sell our products in countries where no reimbursement or insurance coverage is available and to work with local partners to create awareness for our products such that the local healthcare system may consider reimbursing users for our products. In Canada, there is an extensive publically-funded healthcare system, which reimburses users for the cost of some, but not all, medical treatments, drugs and devices. However, the details of what medical devices are covered vary from province to province. In Ontario, for example, the most populous province of Canada, insulin pumps are covered where they (and the patient) meet the specifications of the Ontario Ministry of Health and Long-Term Care’s Special Devices Program. 4.C ORGANIZATIONAL STRUCTURE We commenced operations as a medical device company in late 2004 through our investment in Spring Health Solutions (then called Nilimedix Ltd.). We formed our subsidiaries, G-Sense and Spring-Set Health Solutions (then called Medx-Set Ltd.) in April 2005 and January 2008, respectively. In June 2011, we founded Spring Health Solutions Inc., a new indirect subsidiary which is incorporated under the laws of the State of Delaware and is wholly owned by Spring Health Solutions. All our subsidiaries (except Spring Health Solutions Inc., our indirect U.S. subsidiary) were incorporated in the State of Israel. For information on the sale of our former subsidiary, Nextgen, see "Item 4A. History and Development of the Company" in this annual report on Form 20-F. Our corporate structure is illustrated below (ownership percentages are presented on a fully-diluted basis): 92% 100% 100% D. Medical G-Sense Spring Inc. Spring-Set Health Solutions Spring Health
